 

Exhibit 10.3

 

CONSTRUCTION LOAN AGREEMENT

 

THIS CONSTRUCTION LOAN AGREEMENT is entered into as of the 31st day of January,
2018, by FREMONT HILLS DEVELOPMENT CORPORATION, a California corporation
(“Borrower”), PARKVIEW FINANCIAL FUND 2015, LP, a Delaware limited partnership,
having its principal office at c/o Parkview Financial Fund GP, Inc., 12400
Wilshire Boulevard, Suite 350, Los Angeles, CA 90025, and TREZ CAPITAL (2016)
CORPORATION, a British Columbia corporation acting as a nominee on behalf of
certain entities managed by it, having its principal office at 1700-745 Thurlow
Street, Vancouver, B.C., Canada V6E 0C5, together with their assignees under
Article XIV (individually and/or collectively “Lenders”), and PARKVIEW FINANCIAL
FUND 2015, LP, a Delaware limited partnership (“Administrative Agent”) as
contractual representative of the Lenders to the extent and in the manner
provided in Article XII (in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.          Borrower has good and indefeasible fee simple title to that certain
real property commonly known as 2501 Cormack Road, Fremont, California 94539 and
more particularly described in Exhibit A attached hereto (“Property”).

 

B.          Borrower proposes to construct on the Property improvements
consisting of, without limitation a one hundred fifty-eight unit project,
together with all appurtenances now or hereafter located on the Property
(“Improvements”).

 

C.          Borrower desires to borrow from Lenders up to the maximum principal
amount of SIXTY-FIVE MILLION AND 00/100 DOLLARS ($65,000,000.00) for purposes of
constructing the Improvements.

 

D.          Lenders are willing to extend credit to Borrower in amount
requested, pursuant to the terms and provisions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender hereby agrees as follows:

 

ARTICLE I

DEFINITIONS

 

The following capitalized terms generally used in this Agreement shall have
meanings defined or referenced below. Certain other capitalized terms used only
in specific sections of this Agreement are defined in such sections.

 

“Account Bank” means East West Bank.

 

“Administrative Agent” means PARKVIEW FINANCIAL FUND 2015, LP, a Delaware
limited partnership, or any successor administrative agent appointed pursuant to
Section 12.14.

 



 1 

 

 

“Affiliate” means any person or entity which controls, is controlled by or is
under common control with any other person or entity. For purposes of this
definition, “control” (which includes the correlative meanings of “controlled
by” and “under common control with”) means the effective power, directly or
indirectly, to direct or cause the direction of the management and policies of a
person or entity. Without limiting the generality of the foregoing, Jae Won Ryu,
Ronald Scott Hanks, Xu Zhong, Jianping Pan, Helios Real Estate Group are
“Affiliates” of Borrower for purposes of this Agreement.

 

“Architect” means Hoover Associates / ArchiRender, a Collaboration.

 

“Architect’s Contract” means that certain AIA Document B101-2007 Standard Form
of Agreement Between Owner and Architect dated December 22, 2014, between
Borrower and the Architect with respect to the design of the Improvements.

 

“Architect Assignment” means the Assignment executed by Borrower in favor of
Administrative Agent assigning Borrower’s interest in the Architect’s Contract,
Plans and Specifications, Permits and other contracts, franchises and interests
of Borrower relating to the Project.

 

“Assignee” shall have the meaning given to such term in Article XIV.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement among a Lender and an Assignee and the Administrative Agent
substantially in the form of Exhibit E.

 

“Authorized Representative” means a person designated by the applicable entity
and approved by Administrative Agent Lender for the purpose of certifying and
taking all other actions necessary or which Lenders may deem desirable under
this Agreement.

 

“Borrower’s Account” means an account with Account Bank, Account No.
80-72002688, in the name of Borrower.

 

“Business Day” means any day, except a Saturday, Sunday or any other day in
which commercial banks in Los Angeles, California and Vancouver, British
Columbia are authorized or required by law to close. Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be deemed calendar days.

 

“Budget” means the project budget set forth as Exhibit B to this Agreement.

 

“Bylaws” means those certain Bylaws of Borrower dated September 10, 2014, as
amended prior to the date hereof.

 

“Closing” means the date the Deed of Trust is recorded with the County Recorder
in which the Property is located.

 

“Collateral” means the Property and/or Improvements.

 



 2 

 

 

“Commitment” means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Article II in an amount up to but not exceeding the
amount set forth for such Lender on Exhibit D attached hereto as such Lender’s
“Commitment Amount” or set forth in the applicable Assignment and Assumption
Agreement, as the same may be reduced from time to time pursuant to the terms of
this Agreement or as appropriate to affect any assignments to or by such Lender
effective in accordance with Article XIV.

 

“Completion Date” means June 15, 2019, the date by which construction of the
Improvements must be complete.

 

“Construction Agreement” means that certain AIA Document A121-2014 Standard Form
of Master Agreement Between Owner and Contractor to construct the Improvements
dated August 15, 2016, by and between Borrower and General Contractor and that
certain Work Order by and between Borrower and General Contractor dated August
15, 2016.

 

“Contractor Assignment” means the Assignment executed by Borrower in favor of
Administrative Agent assigning Borrower’s interest in the Construction Agreement
to Administrative Agent.

 

“Construction Schedule” means the construction schedule to be submitted to
Administrative Agent pursuant to Section 3.1(C)(q).

 

“Contracts” means all contracts and subcontracts entered into for the provision
of goods and services in connection with the design, construction, maintenance,
management and operation of the Improvements, including the Architect’s Contract
and the Construction Agreement.

 

“Contractors” means all contractors, subcontractors, architects, engineers,
designers, consultants, suppliers, materialmen and like providers of goods and
services in connection with the Project, including the Architect and the General
Contractor.

 

“Deed of Trust” means the Construction Deed of Trust, Security Agreement,
Assignment of Rents and Fixture Filing executed by Borrower, as trustor, for the
benefit of Administrative Agent, as beneficiary, encumbering the Property.

 

“Defaulting Lender” - means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

 

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development, or a political
subdivision of any such country and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s Investor Service or the equivalent or
higher either such rating by another rating agency acceptable to the
Administrative Agent.

 



 3 

 

 

“Escrow” means Old Republic Title, which shall act as the escrow holder for
recordation of the Deed of Trust and performance of the Administrative Agent’s
instructions, pursuant to Administrative Agent’s written instructions dated as
of even date herewith.

 

“Environmental Indemnity” means the Environmental Indemnity executed by
Borrower.

 

“Event of Default” has the meaning set forth in Article IX of this Agreement.

 

“Extended Maturity Date 1” - means Six (6) months after the Maturity Date.

 

“Extended Maturity Date 2” – means Six (6) months after the Extended Maturity
Date 1.

 

“Extended Maturity Date 3” – means Six (6) months after the Extended Maturity
Date 2.

 

“Extended Maturity Date 4” – means Six (6) months after the Extended Maturity
Date 3.

 

“Federal Funds” – means for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next proceeding preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a business day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal Funds brokers
of recognized standing selected by Administrative Agent.

 

“General Contractor” means Queens Land Builder, Inc.

 

“Guarantors” means JiangPing Pan, an individual, Jae Ryu, an individual, and Xu
Zhong, an individual.

 

“Guaranty” means the Payment Guaranty.

 

“Hard Costs” means all costs incurred for labor performed in the construction of
the Improvements and the materials incorporated into the Improvements.

 



 4 

 

 

“Hazardous Materials” means (i) any chemical, compound, material, mixture or
substance that is now or may later be defined or listed in, or otherwise
classified pursuant to, any Hazardous Materials Law as a “hazardous substance”,
“hazardous material”, “hazardous waste”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “infectious waste”, “biohazardous waste”,
“toxic substance”, “pollutant”, “toxic pollutant”, “contaminant” as well as any
formulation not mentioned herein intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity “EP
toxicity,” or “TCLP toxicity”; (ii) petroleum, natural gas, natural gas liquids,
liquefied natural gas, synthetic gas usable for fuel (or mixtures of natural gas
and such synthetic gas) and ash produced by a resource recovery facility
utilizing a municipal solid waste stream, and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas, or geothermal resources; (iii) “hazardous substance” as
defined in Section 25281(f) of the California Health and Safety Code; (iv)
“waste” as defined in Section 13050(d) of the California Water Code (v) asbestos
in any form; (vi) urea formaldehyde foam insulation; (vii) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls (PCBs) in excess of fifty (50) parts per million; (viii) radon; and
(ix) any other chemical, material, or substance that, because of its quantity,
concentration, or physical or chemical characteristics, exposure to which is
limited or regulated for health and safety reasons by any governmental
authority, or which poses a significant present or potential hazard to human
health and safety or to the environment if released into the workplace or the
environment.

 

“Hazardous Materials Laws” means all present and future federal, state and local
laws, ordinances, regulations, permits, guidance documents, policies, decrees,
orders and any other requirements, whether statutory, regulatory or contractual,
of governmental authorities relating to health, safety, the environment or the
use, handling, disposal or transportation of any Hazardous Materials (including,
without limitation, the Clean Air Act, as amended, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, as amended, 33 U.S.C. Section
1251 et seq.; the Resource Conservation and Recovery Act of 1976, as amended, 42
U.S.C. Section 6901 et seq.; the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (including the Superfund
Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C. Section 9601 et
seq.; the Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et
seq.; the Hazardous Materials Transportation Act, as amended 49 U.S.C. Section
1801 et seq.; the Atomic Energy Act, as amended, 42 U.S.C. Section 2011 et seq.;
the Federal Insecticide, Fungicide and Rodenticide Act, as amended, 7 U.S.C.
Section 136 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; each as now and hereafter amended, and
the regulations thereunder, and any other applicable local, state and/or federal
laws or regulations that govern (i) the existence, cleanup and/or remedy of
contamination on the Property; (ii) the protection of the environment from
released, spilled, deposited or otherwise emplaced contamination; (iii) the
control of hazardous wastes; or (iv) the use, generation, transport, treatment,
removal or recovery of Hazardous Materials, including any and all building
materials.

 

“Improvements” shall include the real-property, personal property and the
tangible and intangible properties which Borrower intends to construct on the
Property with the proceeds of the Loan in accordance with the Plans and
Specifications and all off-site improvements which are required to be completed
in connection with such construction on the Property.

 

“In-Balance” means, with respect to the Loan, Administrative Agent’s
determination from time to time that any undisbursed loan funds together with
all sums, if any, provided by Borrower as shown in the Budget shall at all times
be equal to a greater than the amount which Administrative Agent from time to
time reasonably determines necessary to: (i) pay through completion all costs of
the development and construction of the Improvements in accordance with the
Budget; (ii) pay all sums which may accrue under the Loan Documents prior to the
repayment of the Loan; and (iii) enable Borrower to perform and satisfy all the
covenants that Borrower contained in the Loan Documents.

 



 5 

 

 

“Lender” means each financial institution from time to time a party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders.”

 

“Loan” means the loan in the maximum principal amount of Sixty Five Million
Dollars ($65,000,000).

 

“Loan Documents” means this Agreement, the Note, the Deed of Trust, the
Architect Assignment, Contractor Assignment and all other agreements,
instruments or documents, other than the Environmental Indemnity, executed by
Borrower evidencing, securing or otherwise delivered in connection with the
Loan.

 

“Maturity Date” means January 31, 2019.

 

“Non-Prorata Advance” shall mean a Protected Advance or a disbursement under the
Loan with respect to which fewer than all Lenders have funded their respective
prorata shares in breach of their obligations under this Agreement.

 

Note” means each Promissory Note Secured by Deed of Trust, collectively in the
original principal amount of the Loan, executed by Borrower and payable to the
order of a Lender, together with such other replacement notes as may be issued
from time to time pursuant to Article XIV, as hereafter amended, supplemented,
replaced or modified.

 

“Participant” shall have the meaning as described as such term in Article X
hereof.

 

“Payment Guaranty” means the Guaranty executed by the Guarantors guaranteeing
the repayment of the Loan.

 

“Permits” means all permits, licenses, operating authorizations, certificates,
variances, waivers, approvals or other authorizations of any kind issued or
granted by any governmental authority which are required in connection with (i)
the lawful and proper operation and maintenance of the Property; (ii)
construction of the Improvements; and (ii) any existing use of the Property.

 

“Permitted Encumbrances” has the meaning set forth in Section 6.10.

 

“Plans and Specifications” means the plans and specifications for the
Improvements, as approved by Administrative Agent and as may be revised from
time to time in accordance with the terms of this Agreement. The Plans and
Specifications as of the date of this Agreement are described on Exhibit C to
this Agreement.

 



 6 

 

 

“Potential Event of Default” means an event which, with the giving of notice or
the lapse of time, or both, would become an Event of Default.

 

“Project” means, as the context requires, (a) the Property and the Improvements
or (b) the project of constructing the Improvements on the Property in
accordance with the Plans and Specifications and this Agreement.

 

“Project Costs” means Hard Costs, Soft Costs and all other costs necessary to
complete the Improvements in accordance with the Plans and Specifications and
otherwise in accordance with this Agreement.

 

“Property” means the real property described in Exhibit “A” to this Agreement.

 

“Property Laws” means (i) all zoning, building, environmental and other laws,
ordinances, rules, regulations, and restrictions of any governmental authority,
including, without limitation, the Americans with Disabilities Act to the extent
applicable, the Subdivision Map Act and those relating to the presence of
asbestos and/or hazardous wastes, (ii) any building permits or any conditions,
easements, rights-of-way, covenants, restrictions of record or any recorded or
unrecorded agreement affecting or concerning the Property, including, without
limitation, planned development permits, condominium declarations and any owner
participation, development or regulatory agreements with any governmental
authority and (iii) requirements of insurance companies or similar
organizations, affecting the operation and use of the Property or consummation
of the transactions contemplated by the Loan Documents.

 

“Prorata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the amount of such Lender’s Commitment to (b) the aggregate amount of the
Commitment of all Lenders hereunder; provided, however, that if at the time of
the determination the Commitments have terminated or have been reduced to zero,
the “prorata share” of each Lender shall be the prorata share of such Lender in
effect immediately prior to such termination or reduction.

 

“Protective Advance” means any advance made by Administrative Agent in
accordance with the provisions of Article X to protect the Collateral securing
the Loan.

 

“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least 67% of the aggregate
amount of the Commitments, or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 67% of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the prorata shares of the Lenders shall be redetermined, for voting
purposes only, to exclude the prorata shares of the Loan of such Defaulting
Lenders, and (b) at all times when two or more Lenders are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders.

 

“Separateness Provisions” shall have the meaning as described as such term in
Section 7.3 hereof.

 

“Soft Costs” means all Project Costs which are not Hard Costs or the cost of
acquiring the Property, and include, without limitation, permit and license
fees, development fees, architectural and engineering consultants and services,
survey costs, title insurance premiums, legal fees, origination fees, interest
on the Loan and the like.

 



 7 

 

 

“Title Insurer” has the meaning set forth in Section 3.1(C).

 

“Title Policy” has the meaning set forth in Section 3.1(C).

 

“Transfer” means any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, or other transfer, conveyance or disposition, whether
voluntarily, involuntarily or by operation or otherwise.

 

“UCC” means the California Uniform Commercial Code in effect from time to time.

 

ARTICLE II

THE LOAN

 

2.1         Loan. Subject to the terms and conditions of this Agreement, Lenders
agree to make and disburse the Loan to Borrower. The Loan shall be evidenced and
repaid in accordance with the terms of the Note.

 

2.2         Purpose. Amounts disbursed to or on behalf of Borrower pursuant to
the Note shall be used for the construction of the Improvements and for such
other purposes and uses as may be permitted under this Agreement and the other
Loan Documents (including refinancing the debt encumbering the Property).

 

2.3         Deed of Trust. The Note shall be secured, in part, by the Deed of
Trust encumbering certain real property and improvements as described therein.

 

2.4         Origination Fee. Borrower agrees to pay to Lenders at Closing a
non-refundable loan origination fee in the amount of $1,300,000.00 (“Origination
Fee”).

 

2.5         Maturity Date. All sums due and owing under this Agreement and the
other Loan Documents shall be repaid in full on the Maturity Date.

 

2.6         Full Repayment And Reconveyance. Satisfaction Or Release. Upon
receipt of all sums owing and outstanding under the Loan Documents, and the full
performance of all other obligations secured by the Deed of Trust,
Administrative Agent shall reconvey, satisfy or release the Property and
Improvements from the lien of the Deed of Trust and terminate any assignment of
leases and rents or UCC-fmancing statements related to the Collateral; provided,
however, that all of the following conditions shall be satisfied at the time of,
and with respect to, such reconveyance, satisfaction or release: (a)
Administrative Agent shall have received all escrow, closing and recording
costs, the costs of preparing and delivering such reconveyance, satisfaction or
release, the payment of any and all sums then due and payable under the Loan
Documents, and the full payment and performance of all other obligations secured
by the Deed of Trust, including, without limitation, those set forth in the Note
and the Deed of Trust; and (b) Administrative Agent shall have received a
written release satisfactory to Administrative Agent of any set aside letter,
letter of credit or other form of undertaking which Lenders have issued to any
surety, governmental agency or any other party in connection with the Loan
and/or the Property. Lenders’ obligation to make further disbursements under the
Loan shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such reconveyance, satisfaction or release, and any commitment of
Lenders to lend any undisbursed portion of the Loan shall be cancelled.

 

 8 

 

 

2.7         Option to Extend.

 

(i)          Extended Maturity Date 1.

 

Borrower shall have the option to extend the term of the Loan from the Maturity
Date (for purposes of this Section, “Original Maturity Date”), to the Extended
Maturity Date 1, upon satisfaction of each of the following conditions
precedent:

 

(a)          Borrower shall provide Administrative Agent with written notice by
way of certified mail of Borrower’s request to exercise the option to extend
(“First Option to Extend”) not more than ninety (90) days but not less than
thirty (30) days prior to the Original Maturity Date;

 

(b)          As of the date of Borrower’s delivery of notice of request to
exercise the First Option to Extend, and as of the Original Maturity Date, no
Event of Default shall have occurred and be continuing, and no Potential event
of Default shall exist, and Borrower shall so certify in writing;

 

(c)          Borrower shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the First Option to
Extend and shall deliver to Administrative Agent, at Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by Lender;

 

(d)          There shall have occurred no material adverse change, as determined
by Lender in its sole discretion, in the financial condition of Borrower or any
Guarantor or other person or entity in any manner obligated to Lenders under the
Loan Documents from that which existed on the Effective Date;

 

(e)          At least 45 days before the Original Maturity Date, Borrower shall
pay to Administrative Agent a documentation fee in the amount of $29,875.00; and

 

(f)          At least 30 days before the Original Maturity Date, Borrower shall
pay to Lenders an extension fee in the amount of $650,000.00.

 

(ii)          Extended Maturity Date 2.

 

Borrower shall have the option to extend the term of the Loan from the Extended
Maturity Date 1 to the Extended Maturity Date 2, upon satisfaction of each of
the following conditions precedent:

 

(a)          Borrower shall have timely and properly exercised the First Option
to Extend, pursuant to paragraph 2.7(i) above;

 



 9 

 

 

(b)          Borrower shall provide Administrative Agent with written notice by
way of certified mail of Borrower’s request to exercise the second option to
extend (“Second Option to Extend”) not more than ninety (90) days but not less
than thirty (30) days prior to the Extended Maturity Date 1;

 

(c)          As of the date of Borrower’s delivery of notice of request to
exercise the Second Option to Extend, and as of the Extended Maturity Date 1, no
Event of Default shall have occurred and be continuing, and no Potential event
of Default shall exist, and Borrower shall so certify in writing;

 

(d)          Borrower shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the Second Option to
Extend and shall deliver to Administrative Agent, at Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by Administrative
Agent;

 

(e)          There shall have occurred no material adverse change, as determined
by Administrative Agent in its sole discretion, in the financial condition of
Borrower or any Guarantor or other person or entity in any manner obligated to
Lenders under the Loan Documents from that which existed on the Effective Date;

 

(f)           At least 45 days before the Extended Maturity Date 1, Borrower
shall pay to Administrative Agent a documentation fee in the amount of
$29,875.00; and

 

(g)          At least 30 days before the Extended Maturity Date 1, Borrower
shall pay to Lenders an extension fee in the amount of $650,000.00.

 

(iii)         Extended Maturity Date 3.

 

Borrower shall have the option to extend the term of the Loan from the Extended
Maturity Date 2 to the Extended Maturity Date 3, upon satisfaction of each of
the following conditions precedent:

 

(a)          Borrower shall have timely and properly exercised the First Option
to Extend, pursuant to paragraph 2.7(i) above, and the Second Option to Extend,
pursuant to paragraph 2.7(ii) above;

 

(b)          Borrower shall provide Administrative Agent with written notice by
way of certified mail of Borrower’s request to exercise the third option to
extend (“Third Option to Extend”) not more than ninety (90) days but not less
than thirty (30) days prior to the Extended Maturity Date 1;

 

(c)          As of the date of Borrower’s delivery of notice of request to
exercise the Third Option to Extend, and as of the Extended Maturity Date 2, no
Event of Default shall have occurred and be continuing, and no Potential event
of Default shall exist, and Borrower shall so certify in writing;

 

(d)          Borrower shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the Third Option to
Extend and shall deliver to Administrative Agent, at Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by Administrative
Agent;

 



 10 

 

 

(e)          There shall have occurred no material adverse change, as determined
by Administrative Agent in its sole discretion, in the financial condition of
Borrower or any Guarantor or other person or entity in any manner obligated to
Lenders under the Loan Documents from that which existed on the Effective Date;

 

(f)           At least 45 days before the Extended Maturity Date 2, Borrower
shall pay to Administrative Agent a documentation fee in the amount of
$29,875.00; and

 

(g)          At least 30 days before the Extended Maturity Date 2, Borrower
shall pay to Lenders an extension fee in the amount of $650,000.00.

 

(iv)         Extended Maturity Date 4.

 

Borrower shall have the option to extend the term of the Loan from the Extended
Maturity Date 3 to the Extended Maturity Date 4, upon satisfaction of each of
the following conditions precedent:

 

(a)          Borrower shall have timely and properly exercised the First Option
to Extend, pursuant to paragraph 2.7(i) above, the Second Option to Extend,
pursuant to paragraph 2.7(ii) above, and the Third Option to Extend, pursuant to
paragraph 2.7(iii) above;

 

(b)          Borrower shall provide Administrative Agent with written notice by
way of certified mail of Borrower’s request to exercise the fourth option to
extend (“Fourth Option to Extend”) not more than ninety (90) days but not less
than thirty (30) days prior to the Extended Maturity Date 3;

 

(c)          As of the date of Borrower’s delivery of notice of request to
exercise the Fourth Option to Extend, and as of the Extended Maturity Date 3, no
Event of Default shall have occurred and be continuing, and no Potential event
of Default shall exist, and Borrower shall so certify in writing;

 

(d)          Borrower shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the Fourth Option to
Extend and shall deliver to Administrative Agent, at Borrower’s sole cost and
expense, such title insurance endorsements reasonably required by Administrative
Agent;

 

(e)          There shall have occurred no material adverse change, as determined
by Administrative Agent in its sole discretion, in the financial condition of
Borrower or any Guarantor or other person or entity in any manner obligated to
Lenders under the Loan Documents from that which existed on the Effective Date;

 

(f)          At least 45 days before the Extended Maturity Date 3, Borrower
shall pay to Administrative Agent a documentation fee in the amount of
$29,875.00; and

 



 11 

 

 

(g)          At least 30 days before the Extended Maturity Date 3, Borrower
shall pay to Lenders an extension fee in the amount of $650,000.00.

 

Except as modified by this Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents as modified and approved by Lenders shall
remain unmodified and in full force and effect.

 

ARTICLE III

CONDITIONS PRECEDENT

 

3.1         Initial Disbursement. Lenders’ obligation to make the initial
disbursement of the Loan is subject to Lenders’ approval of the estimated
closing statement prepared by the escrow company designated to handle the
funding, and the satisfaction of the following conditions precedent not later
than February 15, 2018.

 

A.          Loan Documents. Administrative Agent shall have received, in form
and substance satisfactory to Administrative Agents, each of this Agreement, the
Note, the Deed of Trust, the Contractor Assignment, Architect Assignment, the
Environmental Indemnity and the Guaranty, each originally executed.

 

B.          Borrower and Guarantors. Lenders shall have received the following
concerning Borrower and its members, in form and substance satisfactory to
Lenders:

 

(i)           With respect to Borrower, (i) a copy of Borrower’s Bylaws
certified to be true and complete by Borrower’s Authorized Representative (which
shall contain the Separateness Provisions); (ii) a copy of Borrower’s Articles
of Incorporation and any amendments, certified by the California Secretary of
State; (iii) a recent good-standing certificate regarding Borrower issued by the
California Secretary of State and an Entity Status Letter from the California
Franchise Tax Board; (iv) a certificate of Borrower’s Authorized Representative,
including a copy of resolutions, indicating that Borrower is duly authorized to
execute and deliver the Loan Documents, complete the construction of the
Improvements and perform its obligations under such Loan Documents; (v) a
certificate with respect to the incumbency and a signature certificate set in
forth the signatures of Borrower’s Authorized Representative; and (vi) such
other documents as Lender shall reasonably request with respect to Borrower’s
existence and authorization.

 

(ii)          With respect to each Guarantor, (i) a copy of such Guarantor’s
driver's license and passport; (ii) a copy of such Guarantor’s current year
financial statements; (iii) a copy of such Guarantor’s three years tax returns;
and (iv) such other documents as Lender shall reasonably request with respect to
Guarantor’s existence and authorization.

 

C.          The Property and Construction of the Improvements. If checked in the
following paragraphs, and if applicable, Administrative Agent shall have
received the following items or the following conditions shall have been
satisfied concerning the Property and the construction of the Improvements, in
form and substance satisfactory to Administrative Agent.

 



 12 

 

 

(a)          x          A 2006 ALTA Policy of Title Insurance with Extended
Coverage with such endorsements as Administrative Agent may require (the “Title
Policy”), issued by a title insurer approved by Lenders (the “Title Insurer”),
showing the Deed of Trust to be a first-priority lien upon the Property in an
amount at least equal to the Loan, free and clear of all liens, encumbrances,
conditions, restrictions and other exceptions to title except for those approved
by Administrative Agent;

 

(b)          x          an appraisal by Administrative Agent’s appraiser or an
appraiser engaged by Administrative Agent showing the current value of the
Property and the value of the Property with the completed Improvements in an
amount satisfactory to Lenders;

 

(c)           ¨          a survey by a licensed surveyor satisfactory to and
certified to Administrative Agent;

 

(d)          x          copies of all of the Contracts, including the
Architect’s Contract and the Construction Agreement, together with a Certificate
of Architect in the form attached to the Contractor Assignment, signed by the
Architect; a Certificate of General Contractor in the form attached to the
Contractor Assignment, signed by the General Contractor; and such other
certificates and consents signed by such other Contractors as Administrative
Agent shall request;

 

(e)           ¨          a proposed trade/payment breakdown and list of all
Contractors who will perform work or supply material for the Project, each of
whom must be satisfactory to Lenders, together with such financial statements of
such Contractors as Lenders may require;

 

(f)           x          the Budget;

 

(g)          x          the Plans and Specifications;

 

(h)          x          a certificate executed by Borrower’s Authorized
Representative setting forth (i) all Permits necessary for the construction of
the Improvements, operation and maintenance of the Project and otherwise to
perform Borrower’s obligations under the Loan Documents and (ii) the dates on
which the Permits which have been obtained were obtained and the date Borrower
expects to obtain each Permit which has not been obtained, together with copies
of all Permits already obtained;

 

(i)            ¨          any initial study, negative declaration, mitigated
negative declaration, environmental impact report, notice of determination or
notice of exemption prepared, adopted, certified or filed by or with any
governmental agency in connection with the Property, the Improvements or the
Project;

 

(j)            ¨          soils and geological reports and test results by a
soils engineer satisfactory to Lenders, including evidence that the Plans and
Specifications conform to the recommendations of such engineer;

 

(k)           ¨          an environmental audit report prepared by a consultant
acceptable to Administrative Agent showing the absence of Hazardous Materials on
or about the Property;

 

(l)            ¨          a report prepared by an engineer satisfactory to
Administrative Agent on the design and specifications of the Improvements
reviewing the degree of probable damage from earthquake;

 

 13 

 

 

(m)          x          evidence that the Project, the construction of the
Improvements and the Property with the completed Improvements complies or will
comply with all Property Laws;

 

(n)           ¨          letters from utility companies and municipalities or
other evidence satisfactory to Administrative Agent assuring the availability of
all utilities necessary to construct the Improvements and operate the Property;

 

(o)           ¨          a list, and if required by Administrative Agent, copies
of all bonds or other security deposits required to be filed with any
governmental agency in connection with the Project;

 

(p)           x          evidence that the insurance required by Section 2.11 of
the Deed of Trust is in effect; and

 

(q)           x          a construction schedule showing the estimated
commencement and completion of construction for each stage of the Improvements
(the “Construction Schedule”).

 

D.          Representations and Warranties. All representations and warranties
contained in this Agreement are true and correct.

 

E.          Other Conditions Precedent. If checked in the following sections,
and if applicable, Administrative Agent shall have received the following, in
form and substance satisfactory to Administrative Agent:

 

(i)          ¨          the results of a search of the California Secretary of
State’s UCC records concerning Borrower, and the Guarantors;

 

(ii)         ¨          the results of a search of the UCC Records with respect
to Borrower from the Secretary of State of Borrower’s State of Formation and
with respect to each Guarantor from the Secretary of State for its State of
Formation or, in the case of an individual, his principal residence;

 

(iii)        x         such financial statements concerning Borrower, and the
Guarantors as Administrative Agent shall require;

 

(iv)        ¨          an opinion of counsel to Borrower, and the Guarantors
satisfactory to Administrative Agent concerning the existence and power of
Borrower, and the Guarantors, the due authorization, execution, delivery and
enforceability of the Loan Documents and such other matters as Administrative
Agent shall require;

 

(v)         x         evidence that Borrower has paid not less than $36,473,281
of Project Costs from its own funds;

 

 14 

 

 

(vi)        x          payment of the Origination Fee to Lenders and the payment
of all of Lenders’ fees, including, without limitation the following:

 

(1)$8,675.00 appraisal fee;

 

(2)$18,925.00 appraisal review fee;

 

(3)$995.00 packaging fee;

 

(4)$1,255.00 administrative fee;

 

(5)$4,975.00 processing fee;

 

(6)$26,845.00 drawing review;

 

(7)          $28,675.00 legal and underwriting fees; less a deposit of
$75,000.00 previously made to Administrative Agent by Borrower.

 

(8)$725,000.00 broker fee to UCC United Capital Companies, Inc.;

 

(vii)       x          payment of escrow and title insurance costs; and

 

(viii)      x          such other documents, agreements, certificates and
assurances as Lender shall require.

 

3.2Subsequent Disbursements.

 

Lenders’ obligation to make any disbursements (other than the initial
disbursement) of the Loan shall be subject to the satisfaction of the following
conditions precedent:

 

(a)          There shall exist no Event of Default or Potential Event of Default
under this Agreement or any of the Loan Documents, or an event, omission or
failure of any condition which would constitute an Event of Default after notice
or passage of time or both.

 

(b)          The Loan is In-Balance, as defined in Section 5.7 below.

 

(c)          No liens other than Permitted Encumbrances shall have been filed
against the Property and Administrative Agent shall not have received or been
served with a verified claim or notice to withhold, whether or not accompanied
by the bond described in California Civil Code Section 8532, which has not been
released, withdrawn or for which Borrower has not furnished the bond required by
California Civil Code Section 8510 satisfactory to Administrative Agent to
indemnify Lenders from all loss, cost or expense with respect to such lien or
notice withhold.

 

(d)          There shall have occurred no material adverse change in the
condition of Borrower, any Guarantor, the General Contractor or with respect to
the Project, and no event shall have occurred which will give Lenders reasonable
cause to believe that the construction of the Improvements cannot be completed
by the Completion Date in accordance with the Plans and Specifications and the
terms of this Agreement.

 

 15 

 

 

(e)          The Property shall not have been materially injured or damaged by
fire or other casualty, or, in the event of such damage, Borrower shall have
satisfied the conditions of Section 2.12 of the Deed of Trust;

 

(f)          All representations and warranties contained in this Agreement are
true and correct.

 

(g)          The conditions to disbursements set forth in Article V hereof shall
have been satisfied.

 

ARTICLE IV

BORROWER’S ACCOUNT

 

The proceeds of the Loan, and, if applicable, any sums in any other accounts
referenced in this Agreement (to the extent that Administrative Agent has
control over disbursement from such account) (the “Controlled Accounts”), when
qualified for disbursement, shall be deposited into the Borrower’s Account or
otherwise disbursed to or for the benefit or account of Borrower in accordance
with the Loan Documents. As additional security for Borrower’s performance under
the Loan Documents, Borrower hereby irrevocably pledges and assigns to
Administrative Agent for the benefit of all Lenders the Borrower Account and all
monies at any time deposited in the Borrower Account. Borrower shall not,
without obtaining the prior written consent of Lenders, further pledge, assign
or grant any security interest in the Borrower, any Account, or any funds on
deposit in Account, or permit any lien to attach thereto, or any levy to be made
thereon, or any UCC Financing Statements to be filed thereon, except those
naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC.

 

ARTICLE V

DISBURSEMENTS

 

5.1Disbursements.

 

(a)          Lenders shall disburse the Loan to or for the account of Borrower
at such times (but no more frequently than once every thirty (30) Business Days)
as Borrower may request and in accordance with the terms and conditions of this
Agreement.

 

(b)          Each request for disbursement shall be subject to an administrative
fee of $3,975, which shall be paid by the Borrower, and not from proceeds of the
Loan;

 

(c)          Each disbursement shall be made only for costs set forth in the
Budget and actually incurred by the Borrower. No Proceeds of the Loan will be
disbursed for any line item in the Budget in excess of the amount allocated to
that line item. Whenever the Administrative Agent determines, in its sole
discretion, that amounts allocated in the Budget to a certain line item,
including contingencies, are in excess of the amount needed for such line item,
Administrative Agent may reallocate all or a portion of such excess to any other
line item, and thereafter notify the Borrower in writing of such reallocation.
No other reallocations between line items shall be permitted without the
Administrative Agent’s prior written consent, which may be granted or withheld
in Administrative Agent’s sole discretion.

 

 16 

 

 

(d)          Lenders shall not withhold any retainages with respect to
disbursements made hereunder. In no event will disbursements include costs
covered by a prior disbursement.

 

5.2         Conditions to Initial Disbursements.

 

(a)          Lenders shall make an initial disbursement of the Loan upon the
satisfaction of the conditions precedent set forth in Article III above in the
amount set forth in the estimated closing statement, as prepared by the escrow
company designated to handle the funding, which shall comprise [$1,899,465] to
pay the Origination Fee and the other costs referred to in Section 3.1(E)(vi)
and (vii) above and $15,380,483 for the purpose of paying off the existing loan.
Proceeds of the Loan used to pay the Origination Fee and costs incurred by
Lenders shall be disbursed directly to Administrative Agent, without need for
any notice to or request of Lenders.

 

(b)          Lenders shall make additional disbursements of the Loan after the
initial disbursement provided for in Section 5.2(a) but before the commencement
of construction of the Improvements solely for costs incurred in acquiring
Permits.

 

5.3         Conditions to Disbursement of Hard Costs. Lenders shall make each
disbursement of the Loan to pay for Hard Costs upon the satisfaction of the
following conditions, if checked in the following sections, in form and
substance satisfactory to Administrative Agent:

 

(a)          x          Borrower shall have delivered to Administrative Agent a
completed application for disbursement on AIA form G-702, signed by the
Borrower, the Architect (if required by Administrative Agent), and the General
Contractor, together with all of the following, not less than ten (10) Business
Days before the date on which Borrower requests the disbursement to be made:

 

(i)          x          if required by Administrative Agent, completed checks
payable to the General Contractor or other Contractors;

 

(ii)         x          if required by Administrative Agent, executed copies of
all Contracts not previously delivered to and approved by Administrative Agent,
which Administrative Agent shall have approved;

 

(iii)        x          a report signed by the Architect, the General Contractor
or such other person as Administrative Agent shall determine showing the
estimated percentage of completion of each item or element of the Improvements
and corresponding figures showing the percentage of the amount of the line item
of the Budget expended on such item or element of the Improvements;

 

(iv)        x          conditional lien releases to a current date from all
Contractors and other persons entitled to record a valid lien or serve a valid
stop notice who will be paid from the current disbursement and unconditional
lien releases from all Contractors and other persons entitled to record a valid
lien or serve a valid stop notice with respect to all prior disbursements;

 

 17 

 

 

(v)          x          if required by Administrative Agent, invoices in form
and substance satisfactory to Administrative Agent completed by the Contractors
who have supplied labor or material to the Project and are entitled to be paid,
together with appropriate certifications of delivery of materials to the
jobsite; and

 

(vi)         x          copies of any other documents or items which
Administrative Agent, in its good faith judgment, deems necessary and
appropriate;

 

(b)          x          Administrative Agent shall have received satisfactory
evidence that all Permits required in connection with the work for which the
disbursement is sought have been issued;

 

(c)          x          at such time as foundations are completed,
Administrative Agent shall have received a CLTA 102.5 endorsement for each
foundation completed, and if required by Administrative Agent, a certificate
from the Architect acceptable to Administrative Agent certifying that the
foundations have been constructed in conformity with all recommendations of the
soils report approved by Administrative Agent;

 

(d)          x          if required by Administrative Agent, a current CLTA 122
endorsement satisfactory to Administrative Agent and such other endorsements to
the Title Policy satisfactory to Administrative Agent as Administrative Agent
may, in its discretion, determine are necessary;

 

(e)          x          Administrative Agent or a consultant retained by
Administrative Agent shall have inspected the Project and provided to
Administrative Agent a report verifying that (i) the Improvements are being
constructed in accordance with the Plans and Specifications, the Budget, all
Permits and all requirements and recommendations of any engineers, consultants
and governmental entities; (ii) the materials and labor being paid for with the
proceeds of the disbursement of the Loan being requested have been incorporated
into the Project or rendered in connection with the Project, respectively; (iii)
the Loan is In Balance; and (iv) the statements of Borrower, the Architect, the
General Contractor and any other person signing the application for disbursement
are true.

 

5.4         Conditions to Disbursement of Soft Costs. Lenders shall make each
disbursement of the Loan to pay for Soft Costs upon Borrower’s written request
accompanied by invoices, statements or such other evidence that Borrower has
duly incurred the cost requested to be disbursed as Lenders shall request,
together with such other conditions set forth in Section 5.3 as Lenders shall
request.

 

5.5         Conditions to Certain Disbursements. Notwithstanding other
provisions of this Article V, Lender will disburse Loan funds for the following
items on the following conditions and in the following amounts:

 

 18 

 

 

(a)          Any amounts specified in the Budget for developer fees shall be
disbursed upon satisfaction of all of the following: (i) either (A) a valid
notice of completion has been recorded and the applicable lien periods have
expired or (B) Administrative Agent has received lien waivers or releases in
form and content satisfactory to Administrative Agent evidencing actual payment
for work performed to date of such lien waiver or release (except for the amount
of any work covered by a surety bond satisfactory to Administrative Agent) from
all Contractors employed or furnishing materials in connection with the
construction of the Improvements; (ii) all claims of lien and stop notices that
may have been recorded or notice thereof served on any Lender have either been
paid in full and released, or Borrower has posted an appropriate surety bond to
discharge the same; (iii) Borrower shall have procured and delivered to
Administrative Agent an endorsement to the Title Policy in the form of CLTA No.
101.2, and such additional endorsements to the Title Policy satisfactory to
Administrative Agent showing the Deed of Trust to be a first lien upon the
Property, excepting only such items as have previously been approved by
Administrative Agent; (iv) Borrower shall have delivered to Administrative Agent
a certificate of the Architect attesting to the completion of the Improvements
in a good and workmanlike manner in accordance with the Plans and
Specifications; and (v) Borrower shall have delivered the original or a
certified copy of a Certificate of Occupancy for the Improvements from the
applicable governmental entity.

 

(b)          Funds to pay for the “interest” line item in the Budget and Loan
expenses owing by Borrower to Lenders shall be disbursed directly to Lenders as
and when due under the Note or other Loan Documents. Any amounts so advanced by
Lenders from such line item shall be secured by the Deed of Trust and the other
Loan Documents. Lenders shall give Borrower notice of any such application of
amounts available under the Loan to the payment of Loan expenses.

 

(c)          Amounts under the Budget line item “contingency” shall disbursed
only with Lender’s consent, which it may grant or withhold in its sole and
absolute discretion.

 

5.6         Stored Materials. Notwithstanding the other provisions of this
Article V, Lenders shall have the right to determine in its sole discretion
whether to make disbursements for materials to be purchased by Borrower or any
Contractor employed in connection with the construction of the Improvements at
the date of a request for disbursement but not yet incorporated into the
Improvements. Any disbursements approved by Lenders for such materials shall be
subject to the following further conditions: (a) Administrative Agent on behalf
of Lenders has a valid, perfected first-priority security interest in all such
materials; (b) the insurance policies required in the Deed of Trust cover such
materials; (c) such materials are stored in a location and protected against
theft or damage by means approved by Administrative Agent; and (d) title to such
materials has passed to Borrower free and clear of all liens, claims, security
interests or encumbrances other than Administrative Agent’s security interest in
such materials. Borrower’s and Lenders’ interest shall otherwise be fully
protected including the provision of applicable insurance and transportation to
the Property for those materials and equipment stored off the Property.

 

5.7         In Balance. If at any time the Loan is not In Balance, Lenders shall
not be required to make further disbursements of the Loan under this Agreement
unless and until each of the following have been satisfied in Lenders’
discretion :

 

(a)          Borrower shall have paid from its own funds sufficient costs of
construction so that the Loan is In-Balance;

 

 19 

 

 

(b)          Borrower shall have delivered to Administrative Agent a description
of the work paid for by Borrower out of its own funds, together with copies of
the invoices paid by Borrower; and

 

(c)          Borrower shall have delivered to Administrative Agent unconditional
lien releases from all Contractors and other persons entitled to record a valid
lien or serve a valid stop notice who were paid by Borrower.

 

Borrower’s failure to cause the Loan to be In Balance within 30 days of
Borrower’s receipt of written notice from Administrative Agent that the Loan is
not In-Balance shall constitute an Event of Default.

 

5.8         Persons to Whom Disbursements Made. At Administrative Agent’s
option, disbursements of the Loan may be made to Borrower or for Borrower’s
account to the person to whom Borrower is obligated with respect to the amount
being disbursed.

 

5.9         The Loan Administrator. At Borrower’s sole cost and expense,
Administrative Agent may retain a construction loan administrator to administer
this Agreement, determine Borrower’s satisfaction of the conditions precedent
for any disbursement, coordinate disbursements of the Loan and perform such
other services as Administrative Agent may desire.

 

5.10       Lenders’ Verification. Any of the items required to be delivered by
Borrower to Lenders in connection with this Agreement may be verified by
Administrative Agent, or an agent designated by Administrative Agent by, amongst
other things, inspection of the construction of the Improvements or such other
investigation as Administrative Agent, or any such agent may deem necessary or
desirable; it being understood, however, that any inspections or approvals shall
be for Lenders’ sole benefit, and shall in no way abrogate or modify in any
manner the effect of any certifications made by Borrower pursuant to this
Article V or Borrower’s representations and warranties pursuant to Article V
below.

 

5.11       Lender’s Discretion. Lenders will not be required to make
disbursements of the Loan for any portion of the Improvements if any inspection
performed by Administrative Agent or its representative respecting such portion
of the Improvements discloses any material state of facts reasonably
objectionable to Lenders.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Borrower makes the representations and warranties set forth in this Article VI
to Lenders.

 

6.1         Existence. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of California. Each Guarantor is an
individual resident of the State of California.

 

6.2         Formation and Organizational Documents. Borrower has delivered to
Administrative Agent all of the relevant formation and organizational documents
of Borrower. Borrower hereby certifies that: (i) the above documents are all of
the relevant formation and organizational documents of Borrower; (ii) they
remain in full force and effect; and (iii) they have not been amended or
modified since they were delivered to Administrative Agent. Borrower shall
immediately provide Administrative Agent with copies of any future amendments or
modifications of the formation or organizational documents of Borrower.

 



 20 

 

 

6.3         Power. Borrower has all necessary liability company power to enter
into the Loan Documents to which it is a party, complete the construction of the
Improvements and perform its obligations under such Loan Documents.

 

6.4         Enforceability of Loan Documents. Borrower has taken all action
necessary to authorize the execution, delivery and performance of the Loan
Documents and the Environmental Indemnity. All consents of the members of
Borrower necessary to authorize Borrower to enter into the Loan Documents and
the Environmental Indemnity have been obtained. The Loan Documents and the
Environmental Indemnity have been duly executed and delivered by Borrower and
are the legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms.

 

6.5         Enforceability of Guaranty. The Guaranty has been duly executed and
delivered by Guarantors and are the legal valid and binding obligations of
Guarantors enforceable against Guarantors in accordance with their respective
terms.

 

6.6         Approvals. (a) Borrower has obtained all Permits necessary to the
operation and maintenance of the Property and the construction of the
Improvements or will be able to obtain all such Permits so necessary at the
times needed to permit timely completion of the Improvements; and (b) no
authorization or approval or other action by, and no notice to or filing with
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of the Loan Documents to which it is a
party.

 

6.7         No Conflict. Borrower’s execution and delivery of, and its
performance of its obligations under, the Loan Documents to which it is a party
do and will not conflict with (a) any (i) contractual or legal restriction or
obligation, or (ii) court or regulatory order, binding on or affecting Borrower,
or (b) any restriction contained in any of Borrower’s constituent or governing
documents.

 

6.8         Pending Litigation or Other Proceedings. There is no pending or, to
the knowledge of Borrower, threatened action, proceeding or investigation before
any court, governmental agency or arbitrator against or affecting Borrower, the
Property or any of Borrower’s other assets which, if decided adversely to
Borrower, would materially and adversely affect the financial condition of
Borrower or of any of Borrower’s assets, including, without limitation, the
Property, or would materially and adversely affect the present or future ability
of Borrower to perform its obligations under the Loan Documents to which it is a
party.

 

6.9         Solvency. Borrower is not insolvent and will not be rendered
insolvent by the transactions contemplated by the Loan Documents. After giving
effect to such transactions, Borrower will not be left with an unreasonably
small amount of capital with which to engage in its business or undertakings,
nor will Borrower have intended to incur, or believe that it has incurred, debts
beyond its ability to pay such debts as they mature.

 

 21 

 

 

6.10       No Liens. There are no liens or encumbrances upon or with respect to
the Property except the liens and encumbrances shown on the Title Policy (the
“Permitted Encumbrances”).

 

6.11       Title. Borrower has good, marketable and indefeasible title in fee to
the Property, free and clear of all material encumbrances except the Permitted
Encumbrances. The Deed of Trust, when properly recorded in the Official Records
of Alameda County, together with the Uniform Commercial Code financing
statement, when properly filed with the California Secretary of State, will
create, respectively, (a) a valid, perfected first-priority lien on the “Real
Property” (as defined in the Deed of Trust”), subject only to Permitted
Encumbrances, and (b) a valid, perfected first-priority security interest in the
“Personal Property” (as defined in the Deed of Trust) to the extent such a lien
may be perfected by such a filing, subject only to Permitted Encumbrances.
Except for any Permitted Encumbrance or any lien which has been “insured around”
to the satisfaction of Administrative Agent, there are no liens or claims for
work, labor or materials affecting the Property. The Permitted Encumbrances do
not materially adversely impair Borrower’s current use and operation of any of
the Property or otherwise materially adversely impair Borrower’s ability to
perform any of its obligations under the Loan Documents.

 

6.12       Taxes. Borrower has paid and discharged all installments for the
payment of “Impositions” (as defined in the Deed of Trust) due to date, and all
other material taxes, levies, maintenance charges, utilities charges or any
other governmental or private assessment or charge, imposed against, affecting
or relating to the Property other than those which have not become due, together
with any fine, penalty, interest or cost for non-payment pursuant to such
returns or pursuant to any assessments received by it.

 

6.13       Property Laws. The Property complies in all material respects with
all Property Laws now affecting the Property. Borrower has not received any
written notification or threat of any actions or proceedings regarding the
noncompliance or nonconformity of the Property with Property Laws or Permits,
nor is Borrower otherwise aware of any such pending actions or proceedings.

 

6.14       Compliance With Laws; Use. Borrower has, and at all times shall have
obtained, all permits, licenses, exemptions, and approvals necessary to
construct, occupy, operate and market the Property and Improvements and shall
maintain compliance with all governmental requirements applicable to the
Property and Improvements and all other applicable statutes, laws, regulations
and ordinances necessary for the transaction of its business. The Property is a
separate legal parcel lawfully created in full compliance with all subdivision
laws and ordinances, and is properly zoned for the stated use of the Property as
disclosed to Lenders at the time of execution hereof.

 

6.15       Loan Proceeds And Adequacy. The undisbursed amount of the Loan,
together with all other sums, if any, to be provided by Borrower in the Loan
Budget, are sufficient to construct the Improvements in accordance with the
terms and conditions of this Agreement.

 

6.16       Americans With Disabilities Act Compliance. The Improvements have
been designed and shall be constructed and completed, and thereafter maintained
in full and strict compliance with the requirements and regulations of the
Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336, 104
Stat. 327, 42 U.S.C. § 12101, et seq., as amended from time to time. At
Administrative Agent’s written request from time to time, Borrower shall provide
Administrative Agent with written evidence of such compliance satisfactory to
Administrative Agent. Borrower shall be solely responsible for all such ADA
costs of compliance and reporting.

 

 22 

 

 

6.17       Tax Liability. Borrower has filed all required federal, state, county
and municipal tax returns and has paid all taxes and assessments owed and
payable, and Borrower has no knowledge of any basis for any additional payment
with respect to any such taxes and assessments.

 

6.18       Liability for Hazardous Materials. Borrower has no liability,
contingent or otherwise, under any Hazardous Materials Law or with respect to
any activity involving Hazardous Materials on or about the Property.

 

6.19       Hazardous Materials Activity. There exists no activity involving
Hazardous Materials on or about the Property in violation of any Hazardous
Materials Law and Borrower has not caused or, to the knowledge of Borrower,
permitted to occur any condition which may cause a release of any Hazardous
Materials in violation of any Hazardous Materials Law on or about the Property.
Borrower is not aware of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property to be
classified as “border-zone property” under the provisions of California Health
and Safety Code, Sections 25220 et. seq. or any related regulation, or to be
otherwise subject to any restrictions on the ownership, occupancy,
transferability or use of the Property under any Hazardous Materials Laws.

 

6.20       Hazardous Materials Laws. Neither Borrower nor, to the knowledge of
Borrower, any other party, has been or is involved in operations at the Property
which could reasonably be expected to lead to (i) the imposition of liability on
Borrower under any Hazardous Materials Law, or on any subsequent or former owner
of the Property, or (ii) the creation of a lien on the Property under any
Hazardous Material Law. Borrower has not permitted any tenant or occupant of the
Property to engage in any activity that could reasonably be expected to impose a
claim or liability under any Hazardous Material Law on such tenant or occupant,
on Borrower or on any other subsequent or former owner of the Property.

 

6.21       No Option or Other Rights. No option to purchase, right of first
refusal or similar right exists with respect to the Property.

 

6.22       Insurance. Borrower has complied with all of the requirements of
Section 2.11 of the Deed of Trust with respect to insurance.

 

6.23       Encroachments. When constructed, none of the Improvements will
encroach upon the property of any other person or lye outside of the boundaries
and building restriction lines of the Property and no improvement located on
property adjoining the Property lies within the boundaries of or in any way
encroaches upon the Property.

 

 23 

 

 

6.24       Independent Parcel. (a) The Property is an independent parcel which
does not rely on any drainage, sewer, access, parking, structural or other
facilities located on any property not included in the Property or on public or
utility easements for the fulfillment of any zoning, building code or other
requirement of any governmental authority that has jurisdiction over the
Property; (b) Borrower, directly or indirectly, has the right to use all
amenities, easements, public or private utilities, parking, access routes or
other items necessary or currently used for the construction of the Improvements
and the operation of the Property; (c) all public utilities are available at the
boundaries of the Property in sufficient quantities to support the ordinary use
of the Improvements as they are contemplated by the Plans and Specifications;
and (d) the Property is either (i) contiguous to or (ii) benefits from an
irrevocable unsubordinated easement permitting access from the Property to a
physically open, dedicated public street, and has all necessary permits for
ingress and egress. No building or other improvement not located on the Property
relies on any part of the Property to fulfill any zoning requirements, building
code or other governmental or municipal requirements for structural support or
to furnish to such building or improvement any essential building systems or
utilities.

 

6.25       No Contractual Defaults. There are no material defaults by Borrower
or, to Borrower’s knowledge, by any former owner or any other person under any
material contract to which Borrower is a party relating to the Property,
including, without limitation, any management, rental, service, supply,
security, maintenance or similar contract. Neither Borrower nor, to Borrower’s
knowledge, any former owner has received notice or has any knowledge of any
existing circumstances in respect of which it could receive any notice of
default or breach in respect of any material contracts affecting or concerning
the Property.

 

6.26       Non-Foreign Person. Section 1445 of the Internal Revenue Code
provides that a transferee of a United States real property interest must
withhold tax if the transferor is a foreign person. To inform Lenders that the
withholding of tax is not required upon the disposition of a United States real
property interest by Borrower, Borrower certifies the following:

 

(a)          Borrower is not a non-resident alien, a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations);

 

(b)          Borrower’s United States taxpayer identification number is
47-1762791; and

 

(c)          Borrower’s office address is 2051 Junction Ave., Suite 230, San
Jose, CA 95131.

 

Borrower understands that Lenders may disclose this certification to the
Internal Revenue Service and that any false statement contained in this
certification could be punished by fine, imprisonment, or both.

 

6.27       Financial Position. The financial statements and all financial data
delivered to Lenders relating to Borrower, the Guarantors and the General
Contractor are true, correct and complete in all material respects. Such
financial statements fairly present the financial position of the parties who
are their subjects as of the dates indicated. No material adverse change has
occurred in such financial position since the date of such financial statements,
and, except for the Loan, Borrower has incurred no indebtedness since the date
of any such statements.

 

 24 

 

 

6.28        Disclosure. None of Borrower’s representations or warranties
contained in this Agreement or any other document, certificate or written
statement furnished to Lenders by or on behalf of Borrower contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in this Agreement or in such other
document, certificate or written statement (when taken in their entirety) not
misleading. There is no fact known to Borrower which materially or adversely
affects the business, operations, assets or condition (financial or otherwise)
of Borrower or the Property which has not been disclosed in this Agreement or in
another written statement delivered to Administrative Agent by Borrower.

 

6.29       Commencement of Work on the Property. Neither Borrower nor anyone
else on Borrower’s behalf has commenced construction of the Improvements or
brought upon the Property any materials to be incorporated into the
Improvements.

 

6.30       Budget and Construction Schedule. The Budget sets forth Borrower’s
good faith estimates of the amounts necessary (i) to pay all costs to be
incurred in connection with the construction of the Improvements and the
completion of the Project as contemplated by this Agreement, (ii) to pay all
sums which may accrue under the Loan Documents prior to repayment of the Loan,
including interest on the Loan, and (iii) to enable Borrower to perform all of
its covenants and obligations contained in the Loan Documents. The Construction
Schedule sets forth Borrower’s good faith estimate of the time in which the
Improvements can reasonably be completed by the General Contractor and other
Contractors working ordinary schedules with due consideration to prevailing
conditions.

 

6.31       Patriot Act. Borrower is not in violation of the USA Patriot Act of
2001, 107 Public Law 56 (October 26, 2001) nor any other statutes and orders,
rules and regulations of the United States government and its various executive
departments, agencies and offices related to the subject matter of such act.

 

6.32       Contracts. All Contracts entered into by Borrower as of the date of
this Agreement have been duly authorized, executed and delivered by Borrower and
are in full force and effect with no defaults having occurred thereunder.

 

ARTICLE VII

SEPARATENESS PROVISIONS

 

Borrower hereby represents, warrants and covenants to Lenders as follows:

 

7.1         Limited Purpose. The sole purpose to be conducted or promoted by
Borrower since its organization is to engage in the following activities: (i) to
acquire, own, hold, lease, operate, manage, maintain, develop and improve the
Property and construct the Improvements; (ii) to enter into and perform its
obligations under the Loan Documents; (iii) to sell, transfer, service, convey,
dispose of, pledge, assign, borrow money against, finance, refinance or
otherwise deal with the Property and Improvements to the extent permitted under
the Loan Documents; and (iv) to engage in any lawful act or activity and to
exercise any powers permitted to limited liability companies organized under the
laws of the State of California that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.

 

 25 

 

 

7.2         Limitations On Debt. Actions. Notwithstanding anything to the
contrary in the Loan Documents or in any other document governing the formation,
management or operation of Borrower, Borrower shall not:

 

(a)          guarantee any obligation of any person or entity, including any
affiliate, or become obligated for the debts of any other person or entity or
hold out its credit as being available to pay the obligations of any other
person or entity;

 

(b)          engage, directly or indirectly, in any business other than as
required or permitted to be performed under Section 7.1;

 

(c)          incur, create or assume any indebtedness or liabilities other than:

 

(i)           the Loan,

 

(ii)          trade debt incurred with respect to the construction of the
Improvements;

 

(d)          make or permit to remain outstanding any loan or advance to, or own
or acquire any stock or securities of, any person or entity;

 

(e)          to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or Transfer of any of its assets
outside the ordinary course of Borrower’s business;

 

(f)          buy or hold evidence of indebtedness issued by any other person or
entity (other than cash or investment-grade securities);

 

(g)          form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;

 

(h)          own any asset or property other than the Property, Improvements and
incidental personal property necessary for the ownership or operation of the
Property and Improvements; or

 

(i)           take any material action without the unanimous written approval of
all members of Borrower.

 

 26 

 

 

7.3         Separateness Provisions. In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
affiliate, Borrower represents and warrants that in the conduct of its
operations since its organization it has and will continue to observe the
following covenants (collectively, the “Separateness Provisions”): (i) maintain
books and records and bank accounts separate from those of any other person or
entity; (ii) maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets; (iii) comply with all
organizational formalities necessary to maintain its separate existence; (iv)
hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity; (v) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
person or entity except that Borrower’s assets may be included in a consolidated
financial statement of its’ affiliate so long as appropriate notation is made on
such consolidated financial statements to indicate the separateness of Borrower
from such affiliate and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such affiliate or any
other person or entity; (vi) prepare and file its own tax returns separate from
those of any person or entity to the extent required by applicable law, and pay
any taxes required to be paid by applicable law; (vii) allocate and charge
fairly and reasonably any common employee or overhead shared with affiliates;
(viii) not enter into any transaction with any affiliate, except on an
arm’s-length basis on terms which are intrinsically fair and no less favorable
than would be available for unaffiliated third parties, and pursuant to written,
enforceable agreements; (ix) conduct business in its own name, and use separate
stationery, invoices and checks bearing its own name; (x) not commingle its
assets or funds with those of any other person or entity; (xi) not assume,
guarantee or pay the debts or obligations of any other person or entity; (xii)
correct any known misunderstanding as to its separate identity; (xiii) not
permit any affiliate to guarantee or pay its obligations (other than guarantees
and indemnities pursuant to the Loan Documents); (xiv) not make loans or
advances to any other person or entity; (xv) pay its liabilities and expenses
from its own funds (to the extent there exists sufficient cash flow from the
Property to do so); (xvi) maintain a sufficient number of employees in light of
its contemplated business operation and pay the salaries of its own employees,
if any, only from its own funds (to the extent there exists sufficient cash flow
from the Property to do so); (xvii) maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character in
light of its contemplated business operations (to the extent there exists
sufficient cash flow from the Property to do so); and (xviii) cause the
managers, officers, employees, agents and other representatives of Borrower to
act at all times with respect to Borrower consistently and in furtherance of the
foregoing and in the best interests of Borrower.

 

Failure of Borrower to comply with any of the covenants contained in this
Section or any other covenants contained in this Agreement shall not affect the
status of Borrower as a separate legal entity.

 

7.4         Separateness Provisions In Borrower Organizational Documents.
Borrower covenants and agrees to incorporate the provisions contained in this
Article VII into Borrower’s organizational documents and Borrower agrees not to
amend, modify or otherwise change its organizational documents with respect to
the provisions of this Article.

 

ARTICLE VIII

COVENANTS

 

8.1         Maintenance of Existence. Borrower and each Guarantor which is not a
natural person shall maintain and preserve its respective existence and all
rights and franchises material to its respective business.

 

 27 

 

 

8.2         Construction Period. Borrower shall commence construction of the
Improvements promptly following and in any event within 30 days from the date of
this Agreement, and prosecute such construction with diligence and continuity in
accordance with the Construction Schedule and the Plans and Specifications in a
good and workmanlike manner. The Improvements shall be completed not later than
the Completion Date. Notwithstanding the foregoing, the Completion Date may be
extended for a period equal to the period of delays caused by fire, earthquake,
floods, inclement weather or other acts of God, acts of public enemies, riot,
insurrection, governmental regulation of the sale of materials and supplies or
the transportation thereof, lockouts, strikes directly affecting the work of
construction, or shortages of material or labor resulting directly from
governmental control or diversion, but in no event may the time for completion
of the Improvements extend beyond 60 days after the Completion Date.

 

8.3         Contractors.

 

(a)          Borrower shall strictly comply with and enforce all Contracts and
shall not agree to any material alterations or amendments of any Contract to the
end that all Contractors promptly and diligently perform all of the obligations
on their part to be performed.

 

(b)          Borrower shall, at Administrative Agent’s request, deliver to
Administrative Agent financial statements with respect to such Contractors as
Administrative Agent shall designate; all of which shall be subject to
Administrative Agent’s good faith determination that the same are financially
and otherwise qualified to perform the work or supply the materials which they
are required, but Administrative Agent’s failure to disapprove any such
Contractor shall not constitute a warranty or representation by any Lender that
any such Contractor not so disapproved is in fact so qualified.

 

(c)          If requested by Administrative Agent, Borrower shall from time to
time provide to Administrative Agent copies of such Contracts as are entered
into after the date of this Agreement as well as collateral assignments of
Borrower’s interests in such Contracts together with appropriate consents to
such assignments by the Contractors which are parties to such Contracts which
provide that such Contractors will provide for Lenders the services contracted
to Borrower, notwithstanding the occurrence of an Event of Default or
foreclosure of the Deed of Trust.

 

8.4         Approval of Changes in Plans and Specifications.

 

(a)          Borrower shall make no change in the Plans and Specifications
without the prior written approval of Administrative Agent if such change would
(i) itself result in a cost increase in an amount $200,000 more than the amount
then set forth for such cost in the Budget, (ii) together with all previous
changes, result in an aggregate cost increase in an amount $200,000 more than
the amounts set forth for the changed items in the Budget, (iii) affect the
structural components of the Improvements or (iv) cause the estimated time to
complete the Improvements to extend beyond the Completion Date. The Plans and
Specifications shall not be modified in any way which would detract from the
value of the Project. Required changes shall be submitted for approval on a form
acceptable to Administrative Agent accompanied by a copy of the plans and
specifications as changed. Such changes must, prior to being effective, be duly
approved by Administrative Agent and all other persons required by Lender.
Lenders are under no duty to review, or inform Borrower of, the quality or
suitability of the Plans and Specifications or any amendment or alteration to
them.

 

 28 

 

 

(b)          As a condition to any such approval, Lenders may require, in their
sole discretion, confirmation satisfactory to Administrative Agent that
performance of the work contemplated under such change shall not increase the
total cost of the Improvements or otherwise increase the Budget; and if it
appears that performance of such work shall result in such an increase, Lenders
may, in their sole discretion, condition their approval upon a deposit by
Borrower of the amount of such increase in accordance with Section 5.8 above.

 

(c)          Borrower acknowledges that the process of obtaining the information
and confirmation needed to put Lenders in a position to approve changes in the
Plans and Specifications may cause delays, and Borrower consents to such delays
and agrees to cooperate diligently with Lenders in the gathering of the
information required. All Contracts let by Borrower shall, to the extent
reasonably possible, contain provisions implementing the provisions of this
Section 8.4.

 

(d)          Upon completion of the Improvements, Borrower shall deliver to
Administrative Agent a complete set of “as built” working drawings and an
improvements survey showing the location of the Improvements on the Property and
such additional information as Administrative Agent shall reasonably require.

 

8.5         Purchase of Materials Under Conditional Sales Contract. No
materials, equipment, fixtures or any other part of the Improvements, or
articles of personal property placed in the Improvements, shall be purchased or
installed under any security agreement or other arrangements in which the seller
reserves or purports to reserve a security interest in any such items or the
right to remove or to repossess any such items or to consider them personal
property after their incorporation in the work of construction, unless
authorized by Administrative Agent in writing.

 

8.6         Compliance with Applicable Laws. All work on the Improvements shall
be performed in strict compliance with all applicable laws, including, without
limitation, the Permits and Property Laws.

 

8.7         Assessments And Improvement Districts. Without Lenders’ prior
written consent, Borrower shall not cause or suffer to become effective or
otherwise consent to the formation of any assessment district, improvement
district, community facilities district, special district, special improvement
district, governmental district or other similar district (any of the foregoing
hereinafter referred to as a “District”); nor shall Borrower cause or otherwise
consent to the levying of special taxes or assessments against the Property and
Improvements by any such District. Borrower shall immediately give notice to
Administrative Agent of any notification or advice that Borrower may receive
from any municipality or other third party of any intent or proposal to include
the Property and Improvements in any District or to levy any such special taxes
or assessments. Lenders shall have the right to file a written objection to the
inclusion of all or any part of the Property and Improvements in any District,
or to the levy of any such special taxes or assessments, either in its own name
or in the name of Borrower, and to appear at, and participate in, any hearing
with respect to the formation of any such District or the levy or such special
taxes or assessments.

 

 29 

 

 

8.8         Surveys. Upon Administrative Agent’s written request, Borrower shall
promptly deliver to Administrative Agent: (a) a perimeter survey of the
Property; (b) upon completion of the foundations of the Improvements, a survey
showing the location of the Improvements on the Property and confirming that the
Improvements are located entirely within the Property and do not encroach upon
any easement, or breach or violate any governmental requirement; and (c) upon
completion of the Improvements, an as-built survey of the Property and
Improvements. All such surveys shall be performed and certified by a licensed
engineer or surveyor acceptable to Administrative Agent and the Title Company,
shall be prepared according to current ALTA/ACSM Minimum Standard Detail
Requirements and any additional items required by Administrative Agent or the
Title Company, and shall be certified to Administrative Agent and the Title
Company.

 

8.9         Liens and Stop Payment Notices. If a claim of lien is recorded which
affects the Property or Improvements or a bonded stop payment notice is served
upon any Lender, Borrower shall, within twenty (20) calendar days of such
recording or service or within five (5) calendar days of such Lender’s or
Administrative Agent’s demand, whichever occurs first: (a) pay and discharge the
claim of lien or bonded stop payment notice; (b) effect the release thereof by
recording or delivering to such Lender a surety bond in sufficient form and
amount; or (c) provide such Lender with other assurances which such Lender
deems, in its sole discretion, to be satisfactory for the payment of such claim
of lien or bonded stop payment notice and for the full and continuous protection
of Lenders from the effect of such lien or bonded stop payment notice.

 

8.10       Inspection. Administrative Agent, through its officers, agents and
contractors, shall have the right at all reasonable times at Borrower’s expense:

 

(a)          To enter upon the Property and inspect the work of construction to
determine that such work is in conformity with the Plans and Specifications and
all the requirements of this Agreement; and

 

(b)          To examine, copy and make extracts of, the books, records,
accounting data and other documents, including but not limited to all permits,
licenses, consents and approvals of all governmental authorities having
jurisdiction over Borrower, the Improvements or the Property, and all
Contractors. Such books, records and documents shall be made available to
Administrative Agent promptly upon written request. All Contracts entered into
or amended by Borrower or any Contractor after the date of this Agreement shall
require an acknowledgement of the foregoing inspection rights, except where such
rights have been waived by Administrative Agent in writing.

 

Borrower acknowledges that Lenders are under no duty to supervise or to inspect
the work of construction or any books and records, and that any such inspection
is for the sole purpose of preserving Lenders’ rights under this Agreement. A
failure to inspect the work shall not constitute a waiver of any of any Lender’s
rights under this Agreement. Inspection not followed by notice of default shall
not constitute a waiver of any Potential Event of Default or Event of Default
then existing; nor shall it constitute an acknowledgement that there has been or
will be compliance with the Plans and Specifications or that the construction is
free from defective materials or workmanship.

 

 30 

 

 

8.11       Work on Site. No work of any character shall be commenced upon, nor
shall any materials be delivered to, the Property until the Title Policy has
been received by Administrative Agent or if work has commenced with Lenders’
consent, the Title Insurer has agreed to insure Lenders to Lenders’
satisfaction.

 

8.12       Changes to Budget or Construction Schedule. If Borrower desires a
change in (a) the nature, type or amount of Project Costs that are currently
estimated in the Budget, or (b) the Construction Schedule, Borrower shall submit
to Administrative Agent a revised Budget setting forth its good faith revised
estimate of Project Costs and their source of payment or a revised Construction
Schedule, as appropriate. Such revised Budget or Construction Schedule must be
approved by Lenders before the revised Budget or Construction Schedule replaces
the then current Budget or Construction Schedule. Administrative Agent shall
charge a fee of $14,500 for reviewing such revised Budget or Construction
Schedule.

 

8.13       Distributions. Borrower shall not make any distributions of its
assets to any member of Borrower, whether or not such a distribution is
permitted under the terms of the Operating Agreement, including, without
limitation, repayment of any loans made by a member to Borrower, any accrued
interest on such loans, return of capital contributions, distributions upon
termination, liquidation or dissolution of Borrower or any development, property
management, accounting or other fees payable to a member in Borrower (unless any
such fee is expressly included in the Budget and has been approved by Lenders).

 

8.14       Publicity. Borrower shall permit Lenders to publicize its involvement
in the financing of the Property, including without limitation permitting
Lenders to (a) maintain a sign indicating such involvement at a location on the
Property reasonably acceptable to Borrower and Administrative Agent, (b) take
pictures of the Property and post them on any Lender’s website, and (c) use
Lenders providing financing to Borrower in any Lender’s promotional materials.

 

8.15       Reporting. Borrower shall deliver the following information to
Administrative Agent:

 

(a)          as soon as available, but in no event later than 90 days after
Borrower’s fiscal year end, a financial statement as of the end of Borrower’s
fiscal year (including, without limitation, an income and expense statement)
signed and certified to be true, complete and correct, by an authorized officer
of the Borrower.

 

(b)          within 15 days of Administrative Agent’s request, Borrower shall
cause to be delivered to Administrative Agent such quarterly and other financial
information regarding any persons or entities in any way obligated on the Loan
as Administrative Agent may specify. If audited financial information is
prepared, Borrower shall deliver to Administrative Agent copies of that
information within fifteen (15) days of its final preparation.

 

(c)          within fifteen days of filing or on October 15th of each year,
whichever is earlier complete copies of federal and state tax returns for
Borrower and Guarantors, together with all schedules thereto, each of which
shall be signed an certified by an authorized officer of the Borrower to be true
and complete copies of such returns. In the event an extension is filed,
Borrower shall deliver to Administrative Agent a copy of the extension within
thirty (30) days from filing.

 

 31 

 

 

(d)          Borrower shall maintain complete books of account and other records
for the Property and Improvements and for disbursement and use of the proceeds
of the Loan, and the same shall be available for inspection and copying by
Administrative Agent upon reasonable prior notice.

 

8.16       Affiliate Transactions. Borrower shall not enter into any agreement
(including, without limitation, leases) respecting the Property with any
Affiliate unless each Lender has approved of such transaction and agreement,
which approval may be granted or withheld in each Lender’s sole and absolute
discretion. Without limitation of the foregoing approval right, Borrower shall,
at Administrative Agent’s request, insert a provision in any such agreement
permitting Administrative Agent (or its affiliate) or any other purchaser of the
Property at a foreclosure sale to terminate such agreement without cause or any
payment upon such party’s acquisition of the Property through foreclosure,
deed-in-lieu of foreclosure or otherwise. Nothing in this Section 8.16 shall be
construed as permitting Borrower to enter into any agreement respecting the
Property with an Affiliate that the Borrower would not be permitted to enter
into with a person or entity that is not an Affiliate under any of the Loan
Documents.

 

8.17       Notice of Certain Matters. Borrower shall give notice to
Administrative Agent, promptly upon learning thereof, of each of the following:

 

(a)          any litigation or claim of any kind affecting or relating to the
Property or the construction of the Improvements;

 

(b)          any material dispute (i) between Borrower, any of Borrower’s
members, or any Guarantor (ii) between any of them and any governmental entity
relating to the Property or the construction of the Improvements; or (iii)
between Borrower and General Contractor;

 

(c)          any trade name hereafter used by Borrower or any change in
Borrower’s principal place of business;

 

(d)          the occurrence of any Event of Default or Potential Event of
Default and Borrower’s plans for curing same;

 

(e)          the existence of any lien or encumbrance other than a Permitted
Encumbrance on the Property;

 

(f)          copies of any future amendments or modifications of the formation
or organizational documents of Borrower and any Guarantor; and.

 

(g)          any other event or condition causing a material adverse change in
the financial condition of Borrower, any General Partner or any Guarantor, in
the condition of the Property or the ability of Borrower to construct the
Improvements in accordance with the Construction Schedule, the Budget or the
Plans and Specifications.

 

 32 

 

 

8.18       Expenses. Borrower shall immediately pay each Lender and
Administrative Agent upon demand all costs and expenses incurred by such Lender
or Administrative Agent in connection with: (a) preparation of this Agreement,
all other Loan Documents; (b) the administration of this Agreement, the other
Loan Documents, and any other documents required by Lender (including in
connection with any extension of the Maturity Date); and (c) the enforcement or
satisfaction by such Lender or Administrative Agent of any of Borrower’s or
Guarantor’s obligations under this Agreement, the Guaranty, or the other Loan
Documents. For all purposes of this Agreement, Lender’s and Administrative
Agent’s costs and expenses shall include, without limitation, all appraisal
fees, cost engineering and inspection fees, legal fees and expenses, accounting
fees, environmental consultant fees, auditor fees, recording taxes, recording
fees, filing fees, UCC filing fees and/or UCC vendor fees, flood certification
vendor fees, tax service vendor fees, and the cost to Lenders or Administrative
Agent of any title insurance premiums, title surveys, mortgage registration
taxes (if applicable), release, reconveyance, satisfaction and notary fees.
Borrower recognizes and agrees that formal written appraisals of the Property by
a licensed independent appraiser may be required by Lenders’ internal procedures
on an annual and/or specialized basis and that any Lender may, at its option,
require inspection of the Property by an independent supervising architect
and/or cost engineering specialist (i) prior to each advance; (ii) at least once
each month during the course of construction even though no disbursement is to
be made for that month; (iii) upon completion of the Improvements; and (iv) at
least semi-annually thereafter. If any of the services described above are
provided by an employee of a Lender, Administrative Agent or its affiliates,
such Lender’s and/or Administrative Agent’s costs and expenses for such services
shall be calculated in accordance with such Lender’s or Administrative Agent’s
standard charge for such services.

 

8.19       Erisa Compliance. Borrower shall at all times comply with the
provisions of the Employment Retirement Income Security Act of 1974, as amended
from time to time, including all regulations promulgated and case law
thereunder, (“ERISA”) with respect to any retirement or other employee benefit
plan to which it is a party as employer, and as soon as possible after Borrower
knows, or has reason to know, that any Reportable Event (as defined in ERISA)
with respect to any such plan of Borrower has occurred, it shall furnish to
Administrative Agent a written statement setting forth details as to such
Reportable Event and the action, if any, which Borrower proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
furnished to the Pension Benefit Guaranty Corporation.

 

8.20       Transfer And Further Encumbrance. Borrower shall not permit the
Property and/or Improvements or any part thereof or any direct or indirect,
legal or beneficial interest therein to be Transferred (including, without
limitation, through sale or transfer of a majority or controlling interest of
the corporate stock or partnership interests or membership interests of Borrower
to any other person, including any other member or partner), without the prior
written consent of Lenders. Additionally, Borrower shall not permit any Lien on
the Property and/or Improvements or any part thereof other than liens created
pursuant to the Loan Documents.

 

8.21       Taxes And Other Liabilities. Borrower shall pay and discharge when
due any and all indebtedness, obligations, assessments and taxes, both real and
personal, owed by or relating to Borrower and Borrower’s properties (including
federal and state income taxes), except such as Borrower may in good faith
contest or as to which a bona fide dispute may arise, provided provision is made
to the satisfaction of Administrative Agent for eventual payment thereof in the
event that it is found that the same is an obligation of Borrower.

 

 33 

 

 

8.22       Assignment. Without the prior written consent of Lenders, Borrower
shall not assign Borrower’s interest under any of the Loan Documents, or in any
monies due or to become due thereunder, and any assignment without such consent
shall be void. In this regard, Borrower acknowledges that Lenders would not make
this Loan except in reliance on Borrower’s expertise, reputation, prior
experience in developing and constructing commercial real property, Lenders’
knowledge of Borrower, and Lenders understanding that this Agreement is more in
the nature of an agreement involving personal services than a standard loan
where Lenders would rely on security which already exists.

 

8.23       Hazardous Materials Indemnity. Borrower hereby agrees to defend,
indemnify and hold harmless Lenders, Administrative Agent and their parents,
subsidiaries and affiliates, any Participant and all of their affiliates,
directors, employees agents and successors and assigned (collectively,
“Indemnitees”) for, from and against any and all losses, damages, liabilities,
claims, actions, judgments, court costs and legal or other expenses (including,
without limitation, attorneys’ fees and expenses) which Indemnitees may incur as
a direct or indirect consequence of (a) the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal,
transportation or presence of any Hazardous Materials which are found in, on,
under, about or migrating from the Property; (b) any violation or claim of
violation of any Hazardous Materials Laws with respect to the Property; (c) any
indemnity claim by a third party against one or more Indemnitees in connection
with any of the foregoing; or (d) the breach of any covenants (or
representations and warranties) of Borrower in Sections 6.18, 6.19 and 6.20.
Such indemnity shall include, without limitation: (i) the costs, whether
foreseeable or unforeseeable, of any repair, cleanup or detoxification of the
Property, or the removal or remediation of any Hazardous Materials (regardless
of the medium) from the Property, or the taking of any emergency action, which
is required by any governmental entity or is otherwise necessary to render the
Property in compliance with all Hazardous Materials Laws and regulations; (ii)
all other direct or indirect consequential damages (including, without
limitation, any third party tort claims or governmental claims, fines or
penalties against any and all Indemnitees); and (iii) all court costs and
attorneys’ fees and expenses paid or incurred by any and all Indemnitees. Each
Indemnitee shall have the right at any time to appear in, and to participate in
as a party if it so elects, and be represented by counsel of its own choice in,
any action or proceeding initiated in connection with any Hazardous Materials
Laws that affect the Property. Borrower shall immediately pay to the applicable
Indemnitees upon demand any amounts owing under this indemnity, together with
interest from the date the indebtedness arises until paid at the rate of
interest applicable to the principal balance of the Note.

 

8.24       Further Assurances. Borrower shall execute and deliver from time to
time, promptly after any request by Administrative Agent, any instrument,
agreement or document and shall take such other action as may be necessary or
desirable in the opinion of Administrative Agent to maintain, perfect or insure
Lenders’ or Administrative Agent’s security provided for in this Agreement and
the other Loan Documents, including, without limitation, the execution of such
amendments to the Deed of Trust and the other Loan Documents and the delivery of
such endorsements to the Title Policy, all as Administrative Agent shall
reasonably require, and shall pay all fees and expenses (including reasonable
attorneys’ fees) incurred by Administrative Agent in connection with such
action.

 

 34 

 

 

ARTICLE IX

EVENTS OF DEFAULT

 

9.1         Events of Default. The occurrence of any of the following shall be
an “Event of Default”:

 

(a)          Borrower’s failure to pay when due any installment of principal or
interest under the Note or any other sum required to be paid by the terms of any
Loan Document or secured by the Deed of Trust;

 

(b)          Borrower’s failure to observe or perform its obligations under
Section 2.5(a) of the Deed of Trust or to maintain the insurance required to be
maintained under Section 2.11 of the Deed of Trust, the occurrence of any
“Transfer” (as defined in the Deed of Trust) in violation of Section 2.14 of the
Deed of Trust or the failure of Borrower to cooperate in making the Property
available for inspections under Section 8.11 above or “Tests and Studies” (as
defined in the Deed of Trust) in violation of the provisions of Section 2.16 of
the Deed of Trust;

 

(c)          the failure of Borrower, within 30 days following notice from
Administrative Agent, to observe or perform any covenant or other agreement
contained in any Loan Document other than those covenants and agreements set
forth in Sections 9.1(a) and (b) above; provided, however, that the notice and
30-day grace period set forth above shall be applicable only to a failure to
observe or perform any covenant or other agreement which is reasonably
susceptible of being cured; provided further, that should Borrower be unable to
cure its failure within such 30-day period despite beginning to cure such
failure promptly after receipt of notice and prosecuting such attempt diligently
during such 30-day period, the cure period shall be extended an additional 30
days so long as Borrower continues diligently to prosecute the cure during such
additional period;

 

(d)          any written representation, warranty or financial statement given
by Borrower or any Guarantor shall have been untrue in any material respect when
given;

 

(e)          the occurrence of a default under any of the Loan Documents and the
failure of any such default to be cured during the permitted time, if any, for
such cure;

 

(f)          any of Borrower or any Guarantor shall be unable, or shall admit in
writing its inability, to pay its debts when due, or shall make an assignment
for the benefit of creditors; or any of them shall apply for or consent to the
appointment of any receiver, trustee or similar officer for such person or for
all or any substantial part of such person’s property; or any of them shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debts,
dissolution, liquidation, or similar proceedings relating to such person under
the laws of any jurisdiction;

 

 35 

 

 

(g)          if a receiver, trustee or similar officer shall be appointed for
any of Borrower, or any Guarantor, or for all or any substantial part of any
such person’s property without the application or consent of such person, and
such appointment shall continue undischarged for a period of 60 days (whether or
not consecutive); or any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceedings shall be
instituted (by petition, application or otherwise) against any such person and
shall remain undismissed for a period of 60 days (whether or not consecutive);

 

(h)          the Property or all or any material part of the assets of Borrower,
or any Guarantor shall become subject to attachment, execution or judicial
seizure (whether by enforcement of money judgment, by writ or warrant of
attachment, or by any other process);

 

(i)           Borrower shall be in default in the payment of any indebtedness or
the performance of any other obligation secured by a lien on the Property and
such default is declared and is not cured within the time, if any, specified for
such a cure in any applicable agreement;

 

(j)           any of the Loan Documents shall cease to be a valid, binding and
enforceable obligation of the person purported to be bound; or the lien of the
Deed of Trust or any Loan Document securing any of Borrower’s obligations shall
cease to be a valid, enforceable, perfected and first-priority lien on the
property it purports to encumber; or Borrower shall assert such cessation or
failure in writing;

 

(k)          Borrower is enjoined, restrained or in any way prevented by court
order from constructing the Improvements or continuing with the development of
the Property or otherwise conducting all or a substantial portion of its
business, and such proceedings or injunction have not been dismissed or stayed
within 60 days from the date of filing of such proceeding or entry of such
injunction;

 

(l)           the occurrence of a default under the Environmental Indemnity and
the failure of any such default to be cured during the permitted time, if any,
for such cure;

 

(m)         the occurrence of a default under the Guaranty and the failure of
any such default to be cured during the permitted time, if any, for such cure;

 

(n)          Administrative Agent’s determination that construction of the
Improvements has fallen more than 60 days behind the Construction Schedule and
such construction has not been rescheduled in a manner acceptable to
Administrative Agent within ten days after Administrative Agent’s determination,
unless such construction shall have fallen behind schedule for reasons solely
beyond Borrower’s control, in which case Borrower shall resume work immediately
after the reason for such cessation shall have terminated; provided, however,
under no circumstances shall any delay result in the extension of the Maturity
Date or shall construction fall more than 90 days behind the Construction
Schedule, irrespective of the cause of such delay; or

 

(o)          the death or a material adverse change in the financial condition
of any Guarantor.

 

 36 

 

 

9.2         Acceleration. Upon the occurrence of an Event of Default, Requisite
Lenders may, at their sole option, declare all sums owing to Lenders under the
Notes, this Agreement and the other Loan Documents immediately due and payable.
Upon such acceleration, Administrative Agent may, in addition to all other
remedies permitted under this Agreement and the other Loan Documents and at law
or equity, apply any sums in the Account and Borrower’s Funds Account to the
sums owing under the Loan Documents and any and all obligations of Lenders to
fund further disbursements under the Loan shall terminate and Lenders and
Administrative Agent’s shall have such rights of enforcement as may be afforded
under this Agreement, any of the other Loan Documents or under applicable law.

 

9.3         Right to Complete Construction. In addition to the rights set forth
in Section 9.2, upon the occurrence of an Event of Default, Administrative Agent
shall have the right to enter into possession of the Property and perform any
work necessary to complete the Improvements substantially in accordance with the
Plans and Specifications, and employ watchmen to protect the Property and
Improvements from injury. All sums so expended by Administrative Agent shall be
deemed to have been paid to Borrower and secured by the Deed of Trust. Effective
upon such an Event of Default, Borrower assigns to Administrative Agent all of
Borrower’s interest in all Contracts, but this assignment shall not, in the
absence of an affirmative written assumption of such Contracts by Administrative
Agent, be deemed to impose upon Administrative Agent any of Borrower’s
obligations under any such Contract. Borrower constitutes and appoints
Administrative Agent its true and lawful attorney-in-fact, with full power of
substitution, to complete the Improvements in the name of Borrower. Borrower
empowers such attorney to (a) use any funds of Borrower, including any funds
which may remain undisbursed under this Agreement, for the purpose of completing
the Improvements; (b) make such additions, changes, and corrections in the Plans
and Specifications as Administrative Agent deems desirable to complete the
Improvements in an economically sound manner; (c) employ such contractors,
subcontractors, agents, architects, and inspectors as shall be required for said
purposes; (d) pay, settle, or compromise all existing bills and claims which may
be liens against the Property or Improvements, or as may be necessary or
desirable for the completion of the Improvements or for clearance of title; (e)
execute all applications and certificates in the name of Borrower which may be
required by any of the contract documents; (f) prosecute and defend all actions
or proceedings in connection with the Property or the construction of the
Improvements and take such action and require such performance as Borrower deems
necessary under any guaranty of completion; and (g) do any and every act which
Borrower might do in its own behalf. This power of attorney, which shall be
deemed to be a power coupled with an interest, cannot be revoked. Borrower
assigns and quitclaims to Administrative Agent all sums undisbursed under the
Loan effective as of the date of any Event of Default.

 

9.4         Right to Advance or Post Funds. Where disputes have arisen which, in
the good faith opinion of Administrative Agent, may endanger the timely
completion of the Improvements or the performance of any covenant contained in
this Agreement, Administrative Agent may advance Lender’s funds for the account
of Borrower without prejudice to Borrower’s rights, if any, to recover such
funds from the party to whom paid. Such agreement or agreements may take the
form which Administrative Agent, in its discretion, deems proper, including but
not limited to agreements to indemnify a title insurer against possible
assertion of lien claims or to pay disputed amounts to contractors if Borrower
is unable or unwilling to pay the same. All sums paid or agreed to be paid
pursuant to any such undertaking shall be for the account of Borrower, Borrower
shall upon Administrative Agent’s demand reimburse Administrative Agent for any
such payments with interest at the rate then applicable under the Note until
date of reimbursement, and such advances and interest shall be secured by the
Deed of Trust.

 

 37 

 

 

9.5         Stoppage of Construction by Administrative Agent. Where any
deviations from the Plans and Specifications appear (other than those approved
by Administrative Agent in accordance with the terms of this Agreement), or
defective or unworkmanlike labor or materials are being used in the construction
of the Improvements, or upon receipt of knowledge of encroachments to which
there has been no consent, Administrative Agent shall have, in addition to any
other remedies hereunder, the right to immediately order the cessation of
construction and demand that the condition be corrected. After issuance of such
an order, no further work shall be done on the Improvements without the prior
written consent of Administrative Agent, which such consent shall not be
unreasonably withheld if the condition has been corrected to Lender’s
satisfaction. If corrective action satisfactory to Administrative Agent is not
commenced within five days after written demand by Administrative Agent,
Administrative Agent shall have the right, but not the obligation, to undertake
such action at Borrower’s expense in the manner described in Section 9.6 below.

 

9.6         Curing of Defaults by Disbursement. Upon the occurrence of an Event
of Default which may be cured by the payment of money, Administrative Agent,
without waiving any right of acceleration or foreclosure under the Note or the
Deed of Trust which Lenders may have by reason of such Event of Default, or any
other right Lender may have against Borrower because of such default, shall have
the right to make such payment from the Loan, thereby curing such Event of
Default.

 

9.7         Remedies are Cumulative. All remedies of Lenders and Administrative
Agent provided for in this Agreement are cumulative and shall be in addition to
any other rights and remedies provided in the Note, the Deed of Trust or any of
the other Loan Documents or by law. The exercise of any rights of Lenders or
Administrative Agent under this Agreement shall not in any way constitute a cure
or waiver of a default under this Agreement or elsewhere, or invalidate any act
done pursuant to any notice of default, or prejudice Lenders or Administrative
Agent in the exercise of any of their other rights unless, in the exercise of
such rights, Lenders realizes all amounts owed to them under this Agreement and
under the Note, the Deed of Trust and the other Loan Documents.

 

 38 

 

 

ARTICLE X

LOAN SALES AND PARTICIPATION; DISCLOSURE OF INFORMATION

 

Borrower agrees that Lender may elect, at any time, to sell, assign or grant
participation in all or any portion of Lender’s rights and obligations under the
Loan Documents, and that any such sale, assignment or participation may be to
one or more financial institutions, private investors, and/or other entities
(“Participant”), at Lender’s sole discretion. Borrower further agrees that
Lender may disseminate to any such actual or potential purchaser(s), assignee(s)
or participant(s) all documents and information (including, without limitation,
all financial information) which has been or is hereafter provided to or known
to Lender with respect to: (a) the Property and Improvements and their
operation; (b) any party connected with the Loan (including, without limitation,
the Borrower, any partner, shareholder, joint venturer, manager or member of
Borrower, any constituent partner, shareholder, joint venturer, manager or
member of Borrower, any Guarantor,); and/or (c) any lending relationship other
than the Loan which Lender may have with any party connected with the Loan. In
the event of any such sale, assignment or participation, Lender and the parties
to such transaction shall share in the rights and obligations of Lender as set
forth in the Loan Documents only as and to the extent they agree among
themselves. In connection with any such sale, assignment or participation,
Borrower further agrees that the Loan Documents shall be sufficient evidence of
the obligations of Borrower to each purchaser, assignee, or participant, and
upon written request by Lender, Borrower shall enter into such amendments or
modifications to the Loan Documents as may be reasonably required in order to
evidence any such sale, assignment or participation. The indemnity obligations
of Borrower under the Loan Documents shall also apply with respect to any
purchaser, assignee or participant.

 

ARTICLE XI

MISCELLANEOUS

 

11.1       Notices. Any notice, demand or request required under this Agreement
shall be given in writing at the addresses set forth below by personal service;
email; telecopy; overnight courier; or registered or certified, first class
mail, return receipt requested.

 

If to Borrower:

 

Fremont Hills Development Corporation

2051 Junction Ave., Suite 230

San Jose, CA 95131

Email: jryu@heliosreg.com

 

If to Administrative Agent:

 

Parkview Financial Fund 2015, LP

c/o Parkview Financial Fund GP, Inc.

12400 Wilshire Boulevard, Suite 350

Los Angeles, CA 90025

Attention: Paul S. Rahimian

Email: Paul@ParkviewLoan.com

Fax No.: (310) 996-8902

 

If to Lender:

 

Parkview Financial Fund 2015, LP

c/o Parkview Financial Fund GP, Inc.

12400 Wilshire Boulevard, Suite 350

Los Angeles, CA 90025

Attention: Paul S. Rahimian

Email: Paul@ParkviewLoan.com

Fax No.: (310) 996-8902

 

 39 

 

 

Such addresses may be changed by notice to the other parties given in the same
manner as required above. Any notice, demand or request shall be deemed received
as follows: (i) if sent by personal service, at the time such personal service
is effected; (ii) if sent by telecopy, upon the sender’s receipt of a
confirmation report generated by the sender’s telecopier indicating receipt by
the recipient’s telecopier; (iii) if sent by overnight courier, on the business
day immediately following deposit with the overnight courier; and (iv) if sent
by mail, 48 hours following deposit in the mail.

 

To the extent prepayment of the Loan is permitted under the Loan Documents, the
Loan and all monetary obligations due under the Note, and any other Loan
Documents, may be prepaid by Borrower upon twenty-one (21) days’ notice by
Borrower to Administrative Agent, and after written request for a beneficiary
demand statement pursuant to Civil Code section 2943.

 

11.2       Governing Law. All questions with respect to the construction of this
Agreement and the rights and liabilities of the parties to this Agreement shall
be governed by the laws of the State of California.

 

11.3       Binding on Successors. This Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of each of the parties to
this Agreement.

 

11.4       Attorneys’ Fees.

 

(a)          Borrower shall reimburse Lenders and Administrative Agent for all
reasonable attorneys’ fees, costs and expenses (including those of Lender’s and
Administrative Agent’s in-house counsel), incurred by any Lender or
Administrative Agent in connection with the enforcement of Lenders’ rights under
this Agreement and each of the other Loan Documents, including, without
limitation, reasonable attorneys’ fees, costs and expenses for trial, appellate
proceedings, out-of-court negotiations, workouts and settlements or for
enforcement of rights under any state or federal statute, including, without
limitation, reasonable attorneys’ fees, costs and expenses incurred to protect
Lenders’ security and attorneys’ fees, costs and expenses incurred in bankruptcy
and insolvency proceedings such as (but not limited to) seeking relief from stay
in a bankruptcy proceeding. The term “expenses” means any expenses incurred by
any Lender or Administrative Agent in connection with any of the out-of-court,
or state, federal or bankruptcy proceedings referred to above, including,
without limitation, the fees and expenses of any appraisers, consultants and
expert witnesses retained or consulted by any Lender or Administrative Agent in
connection with any such proceeding.

 

(b)          Each Lender and Administrative Agent shall also be entitled to its
attorneys’ fees, costs and expenses incurred in any post-judgment proceedings to
collect and enforce the judgment. This provision is separate and several and
shall survive the merger of this Agreement into any judgment on this Agreement.

 

11.5       Counterparts. This Agreement may be executed in any number of
original counterparts, each of which shall be deemed an original, but all of
which when taken together shall constitute one instrument. The original
signature page of any counterpart may be detached from such counterpart and
attached to any other counterpart identical to such counterpart (except having
additional signature pages executed by other parties to this Agreement) without
impairing the legal effect of any such signature(s).

 

 40 

 

 

11.6       Entire Agreement. This Agreement and the other Loan Documents
constitutes the entire agreement and understanding between and among the parties
in respect of the subject matter of this Agreement and supersedes all prior
agreements and understandings with respect to such subject matter, whether oral
or written.

 

11.7       Waivers. Waiver by any Lender or Administrative Agent of any term,
covenant or condition under this Agreement or the Loan Documents, or of any
default by Borrower under this Agreement or the Loan Documents, or any failure
by any Lender or Administrative Agent to insist upon strict performance by
Borrower of any term, covenant or condition contained in this Agreement or the
Loan Documents, shall be effective or binding on such Lender or Administrative
Agent only if made in writing by such Lender or Administrative Agent; no such
wavier shall be implied from any omission by any Lender or Administrative Agent
to take action with respect to any such term, covenant, condition or default. No
express written waiver by any Lender or Administrative Agent of any term,
covenant, condition or default shall affect any other term, covenant, condition
or default or cover any other time period than the application of any such term,
covenant or condition to the matter as to which a waiver has been given or the
default or time period specified in such express waiver. This Agreement may be
amended only by an instrument in writing signed by the parties to this
Agreement.

 

11.8       Severability. If any part of this Agreement is declared invalid for
any reason, such shall not affect the validity of the rest of the Agreement. The
other parts of this Agreement shall remain in effect as if this Agreement had
been executed without the invalid part. The parties declare that they intend and
desire that the remaining parts of this Agreement continue to be effective
without any part or parts that have been declared invalid.

 

11.9       Relationship; Indemnity: No Third Parties Beneficiaries.

 

(a)          The relationship of Borrower and Lenders and Administrative Agent
under the Loan Documents is, and shall at all times remain, solely that of
borrower and lender; and Administrative Agent and Lenders neither undertake nor
assume any responsibility or duty to Borrower or to any third party with respect
to the Property or the construction of the Improvements. Notwithstanding any
other provision of the Loan Documents: (i) No Lender or Administrative Agent is,
and shall not be construed as, a partner, joint venturer, alter-ego, manager,
controlling person or other business associate or participant of any kind of
Borrower and no Lender nor Administrative Agent intends to ever assume such
status; (ii) Lenders’ activities in connection with the Loan Documents shall not
be “outside the scope of the activities of a lender of money” within the meaning
of California Civil Code Section 3434, as amended or recodified from time to
time, and Lender does not intend to ever assume any responsibility to any person
for the quality, suitability, safety or condition of the Property or the
Improvements; and (iii) no Lender or Administrative Agent shall be deemed
responsible for or a participant in any acts, omissions or decisions of
Borrower. No Lender or Administrative Agent shall be directly or indirectly
liable or responsible for any loss, claim, cause of action, liability,
indebtedness, damage or injury of any kind or character to any person or
property arising from any construction on, or occupancy or use of, any of the
Property, whether caused by or arising from: (i) any defect in any building,
structure, grading, fill, landscaping or other improvements on the Property or
in any on-site or off-site improvement or other facility therein or thereon;
(ii) any act or omission of Borrower or any of Borrower’s agents, employees,
independent contractors, licensees or invitees; (iii) any accident on or about
the Property or any fire, flood or other casualty or hazard thereon unless such
event shall occur after Lenders have completed a foreclosure on the Property and
neither Borrower nor any affiliate of Borrower is the then owner, either legal
or beneficial, of the Property and no act or omission of Borrower shall in any
way be related to such event; (iv) the failure of Borrower, any of Borrower’s
licensees, employees, invitees, agents, independent contractors or other
representatives to maintain the Property in a safe condition; and (v) any
nuisance made or suffered on any part of the Property unless such event shall
occur after Lenders have completed a foreclosure on the Property and neither
Borrower nor any affiliate of Borrower is the then owner, either legal or
beneficial, of the Property and no act or omission of Borrower shall in any way
be related to such event.

 

 41 

 

 

(b)          Borrower indemnifies and agrees to hold Lenders and Administrative
Agent harmless from any damages resulting from any construction of the
relationship of the parties to this Agreement other than as set forth above due
to the actions, admissions or statements of Borrower. No Lender or
Administrative Agent is under any obligation to supervise, inspect or inform
Borrower or any third party of any aspect of the work of construction or any
other matter referred to in this Agreement. Any inspection or review made by any
Lender or Administrative Agent is made for the purpose of determining whether or
not the obligations of Borrower under this Agreement are being properly
discharged; and neither Borrower nor any third party shall be entitled to rely
upon any such inspection or review.

 

(c)          This Agreement is made and entered into for the sole protection and
benefit of Lenders, Administrative Agent and Borrower. All conditions of the
obligations of Lenders to make advances under this Agreement are imposed solely
and exclusively for the benefit of Lenders and may be freely modified by Lenders
with the concurrence of Borrower or waived by Lenders in whole or in part at any
time if in its sole discretion it deems it advisable to do so. No person other
than Borrower shall have standing to require any Lender to make any Loan
advances or to be a beneficiary of this Agreement or of any of the advances to
be made under this Agreement.

 

11.10     WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY
APPLICABLE STATE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a)
ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

 

 42 

 

 

11.11     Judicial Reference. Any and all disputes, claims and controversies
arising out of the Loan Documents or the transactions contemplated thereby
(including, but not limited to, actions arising in contract or tort and any
claims by a Party against any Lender or Administrative Agent related in any way
to the Loan Documents) (individually, a “Dispute”) shall be heard by a referee
and resolved by judicial reference pursuant to California Code of Civil
Procedure Sections 638 et seq.

 

The referee shall be a retired California state court judge or an attorney
licensed to practice law in the State of California with at least ten (10)
years’ experience practicing commercial law. The Parties shall not seek to
appoint a referee that may be disqualified pursuant to California Code of Civil
Procedure Section 641 or 641.2 without the prior written consent of all Parties.
If the Parties are unable to agree upon a referee within ten (10) calendar days
after one Party serves a written notice of intent for judicial reference upon
the other Party or Parties, then the referee will be selected by the court in
accordance with California Code of Civil Procedure Section 640(b). The referee
shall render a written statement of decision and shall conduct the proceedings
in accordance with the California Code of Civil Procedure, the Rules of Court,
and California Evidence Code, except as otherwise specifically agreed by the
parties and approved by the referee. The referee’s statement of decision shall
set forth findings of fact and conclusions of law. The decision of the referee
shall be entered as a judgment in the court in accordance with the provisions of
California Code of Civil Procedure Sections 644 and 645. The decision of the
referee shall be appealable to the same extent and in the same manner that such
decision would be appealable if rendered by a judge of the superior court.

 

Nothing in this Agreement shall be deemed to apply to or limit the right of
Lenders (a) to exercise self-help remedies such as (but not limited to) setoff,
or (b) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (c) to obtain from a court provisional or ancillary remedies (including,
but not limited to, injunctive relief, a writ of possession, prejudgment
attachment, a protective order or the appointment of a receiver), or (d) to
pursue rights against a Party in a third-party proceeding in any action brought
against any Lender (including actions in Bankruptcy court). Lenders may exercise
the rights set forth in the foregoing clauses (a) through (d), inclusive,
before, during or after the pendency of any judicial reference proceeding.
Neither the exercise of self-help remedies nor the institution or maintenance of
an action for foreclosure or provisional or ancillary remedies or the opposition
to any such provisional remedies shall constitute a waiver of the right of any
Party, including, but not limited to, the claimant in any such action, to
require submission to judicial reference the merits of the Dispute occasioning
resort to such remedies.

 

If a Dispute includes multiple claims, some of which are found not subject to
this Agreement, the Parties shall stay the proceedings of the Disputes or part
or parts thereof not subject to this Agreement until all other Disputes or parts
thereof are resolved in accordance with this Agreement. If there are Disputes by
or against multiple parties, some of which are not subject to this Agreement,
the Parties shall sever the Disputes subject to this Agreement and resolve them
in accordance with this Agreement.

 

 43 

 

 

During the pendency of any Dispute which is submitted to judicial reference in
accordance with this Agreement, each of the Parties to such Dispute shall bear
equal shares of the fees charged and costs incurred by the referee in performing
the services described in this Agreement. The compensation of the referee shall
not exceed the prevailing rate for like services. The prevailing party shall be
entitled to reasonable court costs and legal fees, including customary attorney
fees, expert witness fees, paralegal fees, the fees of the referee and other
reasonable costs and disbursements charged to the party by its counsel, in such
amount as is determined by the referee.

 

THIS SECTION 11.11 CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN OR AMONG THE
PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.

 

11.12     USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, any Lender may from time-to-time request,
and Borrower shall provide to such Lender, Borrower’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for the
purposes of this Section may include, without limitation, a deposit account,
cash management service, a transaction or asset account, a credit account, a
loan or other extension of credit, and/or other financial services product.

 

11.13     Delay Outside Lenders’ Control. Lenders shall not be liable in any way
to Borrower or any third party for Lenders’ failure to perform or delay in
performing under the Loan Documents (and any Lender may suspend or terminate all
or any portion of such Lender’s obligations under the Loan Documents) if such
failure to perform or delay in performing results directly or indirectly from,
or is based upon, the action, inaction, or purported action, of any governmental
or local authority, or because of war, rebellion, insurrection, strike,
lock-out, boycott or blockade (whether presently in effect, announced or in the
sole judgment of Lender deemed probable), or from any Act of God or other cause
or event beyond such Lender’s control.

 

11.14     Authority to File Notices. Borrower irrevocably appoints, designates,
and authorizes Administrative Agent as its agent (such agency being coupled with
an interest) to file for record any notices of completion, cessation of labor,
or any other notice that Lender deems necessary or desirable to protect its
interest under this Agreement or under the Note, the Deed of Trust or any of the
other Loan Documents.

 

11.15     Commissions and Brokerage Fee. The Loan has been negotiated and
arranged by UCC United Capital Companies, Inc. a licensed real estate broker,
BRE License # 01942640 for compensation paid by Borrower. Borrower shall
indemnify Lenders and Administrative Agent from any responsibility and/or
liability for the payment of any commission, charge or brokerage fees to anyone
which may be payable in connection with the making, purchase or refinance of the
Loan, it being understood that any such commission, charge, or brokerage fees
will be paid directly by Borrower to the party or parties entitled thereto.

 

 44 

 

 

ARTICLE XII

AGENT AND LENDERS

 

12.1       Appointment and Authorization.

 

A.           Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as contractual representative on such
Lender’s behalf and to exercise such powers under this Agreement, the other Loan
Documents as are specifically delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Administrative Agent to enter into the Loan Documents or Guaranty for the
benefit of the Lenders.

 

B.           Each Lender hereby agrees that, except as otherwise set forth
herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement, the Loan Documents or Guaranty, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

 

C.           Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “Agent”, “agent” and similar terms in the Loan Documents or Guaranty
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

D.           The Administrative Agent shall deliver to each Lender, promptly
upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. The Administrative Agent will
also furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any Guarantor or
any other Affiliate of the Borrower, pursuant to this Agreement or any other
Loan Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.

 

 45 

 

 

E.           As to any matters not expressly provided for by the Loan Documents
and Guaranty (including, without limitation, enforcement or collection of any of
Borrower’s obligations hereunder), Administrative Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Requisite Lenders (or all of the
Lenders if explicitly required under any other provision of this Agreement), and
such instructions shall be binding upon all Lenders and all holders of any of
the obligations of Borrower; provided, however, that, notwithstanding anything
in this Agreement to the contrary, the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or any other Loan Document or
requirements of law. Not in limitation of the foregoing, the Administrative
Agent shall exercise any right or remedy it or the Lenders may have under any
Loan Document upon the occurrence of a Default, unless the Requisite Lenders
have directed the Administrative Agent otherwise. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting under this Agreement, the other Loan Documents, or the
Guaranty in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.

 

F.           Each Lender authorizes Administrative Agent to: (i) administer,
disburse, collect, manage and service the Loan and the Collateral; (ii)
negotiate, administer, manage and otherwise deal with the Borrower or any
Guarantor, or both; (iii) execute any amendments or modifications of any Loan
Document; (iv) to acquire additional security for the Loan; (v) pay all costs
reasonably incurred by the Participant; (vi) make all decisions under the Loan
Documents in connection with the day-to-day administration of the Loan,
inspections, and other routine administration, monitoring and servicing matters;
(vii) incur Administrative Costs; (viii) make Protective Advances; (ix) collect
and receive from Borrower or any third persons all Loan Recoveries; (x) execute
consents and joinders to plats, easements, covenants, conditions and
restrictions which Administrative Agent deems necessary or desirable; (xi)
collect and disburse all amounts held at any time in escrow or otherwise for the
payment of taxes and insurance; (xii) fulfill the obligations of lender under
the Loan Documents; (xiii) exercise all powers, rights and remedies and to take
all actions with respect to the Loan, including, without limitation, all
communications with Borrower; and (xiv) to exercise all such powers as are
incidental to any of the foregoing matters. The powers granted to Administrative
Agent as enumerated in this Section 12. IF are subject to the limitations
requiring consent of Requisite Lenders as set forth in Section 13.2.

 

12.2       Parkview Financial Fund 2015. LP as Lender.

 

Parkview Financial Fund 2015, LP, as a Lender, shall have the same rights and
powers under this Agreement and any other Loan Document as any other Lender and
may exercise the same as though it were not the Administrative Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
Housing Capital Company in each case in its individual capacity. Parkview
Financial Fund 2015, LP and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Guarantor or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Administrative Agent and any
affiliate may accept fees and other consideration from the Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, Parkview Financial Fund 2015, LP or its affiliates may receive
information regarding the Borrower, other loan parties, other subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

 46 

 

 

12.3       Loan Disbursements.

 

A.           Following receipt of a complete application for disbursement,
Administrative Agent shall, by telephone or email, advise each Lender of the
amount of the disbursement requested at least five (5) Business Days prior to
the date of such disbursement. Each Lender shall make available to
Administrative Agent (or the funding bank or entity designated by Administrative
Agent), the amount of such Lender’s Pro Rata Share of such disbursement in
immediately available funds not later than not later than 2:00 p.m., California
time, on the date of the Advance set forth in the notice (each, a “Funding
Date”). Any amounts received by Administrative Agent after 2:00 p.m., California
time, shall be deemed to have been received on the following Business Day. As
used herein, a Business Day is any day which is not a Saturday, Sunday or a bank
or public holiday in either the United States or Canada. Unless Administrative
Agent shall have been notified by any Lender not later than the close of
business (Los Angeles time) on the Business Day immediately preceding the
Funding Date in respect of any disbursement that such Lender does not intend to
make available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, Administrative Agent may assume that such Lender shall make such
amount available to Administrative Agent. If any Lender does not notify
Administrative Agent of its intention not to make available its Pro Rata Share
of such disbursement as described above, but does not for any reason make
available to Administrative Agent such Lender’s Pro Rata Share of such
disbursement, such Lender shall pay to Administrative Agent forthwith on demand
such amount, together with interest thereon at the Federal Funds Rate. In any
case where a Lender does not for any reason make available to Administrative
Agent such Lender’s Pro Rata Share of such disbursement, Administrative Agent,
in its sole discretion, may, but shall not be obligated to, fund to Borrower
such Lender’s Pro Rata Share of such disbursement. If Administrative Agent funds
to Borrower such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3.A shall alter the respective rights and obligations
of the parties hereunder in respect of a Defaulting Lender or a Non-Pro Rata
Advance.

 

C.           In addition to the obligations of the Lenders pursuant to Section
12.13.A, following a request for disbursement by any Obligee or Surety under any
Set-Aside Letter, Administrative Agent shall promptly notify each other Lender
by telephone (confirmed promptly by facsimile transmission), or by facsimile
transmission of the amount of the Set-Aside Draw; and (ii) each Lender shall,
not later than 2:00 p. m. (Los Angeles time) on the next Business Day following
such notice, pay to Administrative Agent, to such bank and account as
Administrative Agent may designate, in immediately available funds, such
Lender’s Pro Rata Share of such Set- Aside Draw. Upon such funding, each Lender
shall be deemed to have acquired from Administrative Agent (and Administrative
Agent shall be deemed to have assigned to each such Lender) a percentage
interest in such Set-Aside Draw equal to such Lender’s Pro Rata Share thereof,
and such Set-Aside Draw shall be deemed a disbursement under the Loan; provided
that the obligations of the Lenders under this Section 12.3.C shall not be
subject to the notice or amount requirements, or to satisfaction of conditions
precedent, otherwise applicable to the making of disbursements, and
Administrative Agent shall determine in its sole and absolute discretion the
appropriate amount to be disbursed to such Obligee or Surety from time to time
under the terms of any Set-Aside Letter. Each Lender’s obligation to fund, and
to purchase from Administrative Agent, its Pro Rata Share of a Set-Aside Draw
pursuant to this Section 12.3.C shall be absolute and unconditional under any
and all circumstances (including, without limitation, irrespective of any
intervening bankruptcy of Borrower or acceleration of the Loan). It is not the
parties’ intent that the obligations of the Lenders under this Section 12.3.C
constitute guaranties or obligations of suretyship. If and to the extent,
however, that the obligations of any Lender under this Section 12.3.C are
determined to be those of a guarantor or surety, such Lender, with full
knowledge of the consequences thereof, hereby expressly waives the benefit of
each and every right or defense of a guarantor or surety the effect of which
would relieve such Lender of all or any portion of its obligations under this
Section 12.3.C. In the event that any Lender fails to pay to Administrative
Agent when due any amount it is required to fund under this Section 12.3.C, such
Lender agrees to pay to Administrative Agent, on demand, the amount such Lender
has failed to so pay, together with interest thereon for each day from the date
on which such payment was due until the date such amount is repaid to
Administrative Agent, at the Alternate Rate.

 

 47 

 

 

D.           Nothing in this Section 12.3 shall be deemed to relieve any Lender
of its obligation hereunder to make its Pro Rata Share of disbursements on any
Funding Date (including without limitation any obligations pursuant to Section
12.3.C hereunder), nor shall Administrative Agent or any Lender be responsible
for the failure of any other Lender to perform its obligations to make any
disbursement hereunder, and the Commitment of any Lender shall not be increased
or decreased as a result of the failure by any other Lender to perform its
obligation to make a disbursement.

 

12.4       Distribution and Apportionment of Payments: Defaulting Lenders.

 

A.           Subject to Section 12.4.B below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within five (5)
Business Days. All payments of principal, interest, and other payments under the
Loan Documents or Guaranty shall be allocated among such of Lenders as are
entitled thereto, in proportion to their respective Pro Rata Shares in the Loan
or otherwise as provided herein or as separately agreed by Administrative Agent
and any Lender. Administrative Agent shall promptly distribute, but in any event
within two (2) Business Days, to each Lender at its primary address set forth on
the appropriate signature page hereof or on the Assignment and Assumption
Agreement, or at such other address as a Lender may request in writing, such
funds as it may be entitled to receive, provided that Administrative Agent shall
in any event not be bound to inquire into or determine the validity, scope or
priority of any interest or entitlement of any Lender and may suspend all
payments and seek appropriate relief (including, without limitation,
instructions from Requisite Lenders or all Lenders, as applicable, or an action
in the nature of interpleader) in the event of any doubt or dispute as to any
apportionment or distribution contemplated hereby. The order of priority herein
is set forth solely to determine the rights and priorities of Lenders as among
themselves and may at any time or from time to time be changed by Lenders as
they may elect, in writing in accordance with this Agreement, without necessity
of notice to or consent of or approval by Borrower or any other Person. All
payments or other sums received by Administrative Agent for the account of
Lenders shall not constitute property or assets of the Administrative Agent and
shall be held by Administrative Agent, solely in its capacity as agent for
itself and the other Lenders, subject to the Loan Documents and the Other
Related Documents.

 

 48 

 

 

B.           Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Lender has funded its Pro Rata Share of a Protective
Advance or prior Loan disbursements which was previously a Non-Pro Rata Advance,
or all other Lenders have received payment in full (whether by repayment or
prepayment) of the amounts due in respect of such Non-Pro Rata Advance, all of
the indebtedness and obligations owing to such Defaulting Lender hereunder shall
be subordinated in right of payment, as provided in the following sentence, to
the prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares of the Loan (recalculated for purposes
hereof to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all
Senior Loans have been paid in full. This provision governs only the
relationship among Administrative Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligations of Borrower under this
Agreement. The provisions of this Section 12.4.B shall apply and be effective
regardless of whether a Default occurs and is then continuing, and
notwithstanding (a) any other provision of this Agreement to the contrary, (b)
any instruction of Borrower as to its desired application of payments or (c) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of Requisite Lenders or all Lenders.
Administrative Agent shall be entitled to (i) withhold or setoff, and to apply
to the payment of the defaulted amount and any related interest, any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. In addition, the
Defaulting Lender shall indemnify, defend and hold Administrative Agent and each
of the other Lenders harmless from and against any and all liabilities and
costs, plus interest thereon at the Default Rate as set forth in the Notes,
which they may sustain or incur by reason of or as a direct consequence of the
Defaulting Lender’s failure or refusal to perform its obligations under this
Agreement.

 

12.5       Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from Lenders
shall be made from the Lenders, each payment of the fees shall be made for the
account of the Lenders, and each termination or reduction of the amount of the
Commitments pursuant to this Agreement shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (b) each payment or prepayment of principal of the Loan
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loan held by
them, provided that if immediately prior to giving effect to any such payment in
respect of the Loan the outstanding principal amount of the Loan shall not be
held by the Lenders pro rata in accordance with their respective Commitments in
effect at the time the Loan was made, then such payment shall be applied to the
Loan in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Loan being held by the Lenders pro rata in
accordance with their respective Commitments; and (c) each payment of interest
on the Loan by the Borrower shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on the Loan then due and payable
to the respective Lenders.

 

 49 

 

 

12.6       Sharing Of Payments Etc.. Lenders agree among themselves that (i)
with respect to all amounts received by them which are applicable to the payment
of the obligations of Borrower or Guarantors under the Loan, equitable
adjustment will be made so that, in effect, all such amounts will be shared
among them ratably in accordance with their Pro Rata Shares in the Loan, whether
received by voluntary payment, by counterclaim or cross action or by the
enforcement of any or all of such obligations, (ii) if any of them shall by
voluntary payment or by the exercise of any right of counterclaim or otherwise,
receive payment of a proportion of the aggregate amount of such obligations held
by it which is greater than its Pro Rata Share in the Loan of the payments on
account of such obligations, the one receiving such excess payment shall
purchase, without recourse or warranty, an undivided interest and participation
(which it shall be deemed to have done simultaneously upon the receipt of such
payment) in such obligations owed to the others so that all such recoveries with
respect to such obligations shall be applied ratably in accordance with such Pro
Rata Shares; provided, that if all or part of such excess payment received by
the purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 12.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.

 

12.7       Collateral Matters: Protective Advances.

 

A.           Each Lender hereby authorizes the Administrative Agent, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to a Default, to take any action with respect to any Collateral, Loan
Documents or Guaranty which may be necessary to perfect and maintain perfected
the Liens upon the Property and Improvements granted pursuant to any of the Loan
Documents.

 

B.           The Lenders hereby authorize the Administrative Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any of the Property and Improvements (i) upon
termination of the Commitments and indefeasible payment and satisfaction in full
of all of obligations of Borrower hereunder; (ii) as expressly permitted by, but
only in accordance with, the terms of the applicable Loan Document; and (iii) if
approved, authorized or ratified in writing by the Requisite Lenders (or such
greater number of Lenders as this Agreement or any other Loan Document may
expressly provide). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 12.7.

 

 50 

 

 

C.           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Agreement, and upon at least five (5)
Business Days’ prior written request by the Borrower, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Lenders herein or pursuant
hereto upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) such release shall not in any manner discharge, affect or impair the
obligations of Borrower or any Liens upon (or obligations of the Borrower in
respect) of all interests retained by the Borrower, including (without
limitation) the proceeds of such sale or transfer, all of which shall continue
to constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, the
Administrative Agent shall be authorized to deduct all of the expenses
reasonably incurred by the Administrative Agent from the proceeds of any such
sale, transfer or foreclosure.

 

D.           The Administrative Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or any other
Loan Party or is cared for, protected or insured or that the liens granted to
the Administrative Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent in this Section 12.7.D or in any of the Loan Documents or Guarantors, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Administrative Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Administrative
Agent’s own interest in the Collateral as one of the Lenders and that the
Administrative Agent shall have no duty or liability whatsoever to the Lenders,
except to the extent resulting from its gross negligence or willful misconduct.

 

E.           The Administrative Agent may make, and shall be reimbursed by the
Lenders (in accordance with their Pro Rata Shares) to the extent not reimbursed
by the Borrower for, Protective Advances during any one calendar month with
respect to any Property that is Collateral up to the sum of (i) amounts expended
to pay real estate taxes, assessments and governmental charges or levies imposed
upon such Property; (ii) amounts expended to pay insurance premiums for policies
of insurance related to such Property; and (iii) $5,000. Protective Advances in
excess of said sum during any calendar month for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.

 

F.           Each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against Borrower or any other obligor hereunder
under the Loan Documents or the Other Related Documents with respect to
exercising claims against or rights in the Collateral without the written
consent of Requisite Lenders.

 

 51 

 

 

12.8       Post-Foreclosure Plans. If all or any portion of the Collateral is
acquired by the Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the obligations of Borrower hereunder, the
title to any such Collateral, or any portion thereof, shall be held in the name
of the Administrative Agent or a nominee or subsidiary of the Administrative
Agent, as agent, for the ratable benefit of all Lenders. The Administrative
Agent shall prepare a recommended course of action for such Collateral (a
“Post-Foreclosure Plan”), which shall be subject to the approval of the
Requisite Lenders. In accordance with the approved Post-Foreclosure Plan, the
Administrative Agent shall manage, operate, repair, administer, complete,
construct, restore or otherwise deal with the Collateral acquired, and shall
administer all transactions relating thereto, including, without limitation,
employing a management agent, leasing agent and other agents, contractors and
employees, including agents for the sale of such Collateral, and the collecting
of rents and other sums from such Collateral and paying the expenses of such
Collateral. Actions taken by the Administrative Agent with respect to the
Collateral, which are not specifically provided for in the approved
Post-Foreclosure Plan or reasonably incidental thereto, shall require the
written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan. Upon demand therefor from time to time, each Lender will
contribute its share (based on its Pro Rata Share) of all reasonable costs and
expenses incurred by the Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition, the
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as the
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, the Administrative Agent shall, in
accordance with the approved Post-Foreclosure Plan, determine the amount and
timing of distributions to the Lenders. All such distributions shall be made to
the Lenders in accordance with their respective Pro Rata Shares. The Lenders
acknowledge and agree that if title to any Collateral is obtained by the
Administrative Agent or its nominee, such Collateral will not be held as a
permanent investment but will be liquidated as soon as practicable. The
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Requisite Lenders reasonably shall
determine to be most advantageous to the Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name the Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
the Administrative Agent and the Lenders shall enter into an agreement with
respect to such purchase money mortgage or deed of trust defining the rights of
the Lenders in the same Pro Rata Shares as provided hereunder, which agreement
shall be in all material respects similar to this Article insofar as the same is
appropriate or applicable.

 

 52 

 

 

12.9       Approvals of Lenders. All communications from the Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

 

12.10     Notice of Defaults. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of a Default unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing with reasonable specificity such Default and
stating that such notice is a “notice of default”. If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default, it shall promptly send to the Administrative Agent such a “notice of
default”. Further, if the Administrative Agent receives such a “notice of
default,” the Administrative Agent shall give prompt notice thereof to the
Lenders.

 

12.11     Administrative Agent’s Reliance Etc. Notwithstanding any other
provisions of this Agreement, any other Loan Documents or the Guaranty, neither
the Administrative Agent nor any of its directors, officers, agents, employees
or counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein. Without limiting the generality of the
foregoing, the Administrative Agent: may consult with legal counsel (including
its own counsel or counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts. Neither the Administrative Agent nor any of its
directors, officers, agents, employees or counsel: (a) makes any warranty or
representation to any Lender or any other Person and shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons or inspect the property,
books or records of the Borrower or any other Person; (c) shall be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders in any such Collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or Guaranty
or any other document, instrument, agreement, certificate or statement delivered
in connection therewith; and (e) shall incur any liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents or Guaranty by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

 53 

 

 

12.12     Indemnification of Administrative Agent. Regardless of whether the
transactions contemplated by this Agreement, the other Loan Documents and Other
Related Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents or Other Related Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents and Other Related Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment provided, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 12.12. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws. Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section 12.12 shall survive the payment of the Loans and all other
amounts payable hereunder or under the other Loan Documents or Guaranty and the
termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

 54 

 

 

12.13     Lender Credit Decision Etc. Each Lender expressly acknowledges and
agrees that neither the Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any Guarantor or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrower, Guarantors or Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the Guarantors and other Persons, its review of the
Loan Documents and the Guaranty, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents or Guaranty. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower of the Loan Documents or Other Related Documents or
any other document referred to or provided for therein or to inspect the
properties or books of, or make any other investigation of, the Borrower. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement,
any of the other Loan Documents or Guaranty, the Administrative Agent shall have
no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any Guarantor or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

 

12.14     Successor Administrative Agent. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and the Other Related Documents. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents and the Other Related Documents. Notwithstanding
anything contained herein to the contrary, the Administrative Agent may assign
its rights and duties under the Loan Documents and the Other Related Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.

 

 55 

 

 

12.15     No Set-Offs. Each Lender hereby acknowledges that the exercise by any
Lender of offset, set-off, banker’s lien or similar rights against any deposit
account or other property or asset of Borrower, whether or not located in
California, could result under certain laws in significant impairment of the
ability of all Lenders to recover any further amounts in respect of the Loan.
Therefore, each Lender agrees not to charge or offset any amount owed to it by
Borrower against any of the accounts; property or assets of Borrower or any of
its affiliates held by such Lender without the prior written approval of
Administrative Agent and Requisite Lenders.

 

12.16     Electronic Document Delivery. Documents required to be delivered
pursuant to the Loan Documents shall be delivered by electronic communication
and delivery. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next business
day for the recipient. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of any
certificates required to be delivered by to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the certificates required to be delivered hereunder, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.

 

12.17     Wire Installments. All payments to Administrative Agent by a Lender
shall be made by Federal Reserve wire transfer, as follows:

 

Torrey Pines Bank   12220 El Camino Real   San Diego, CA 92130   Routing Number:
122-243-635 Account Number: 801-100-4325 Credit To: Parkview Financial Fund 2015
LP Parkview Address: 12400 Wilshire Blvd., Suite 350   Los Angeles, CA 90025
Reference: Fremont Hills

 

 56 

 

 

All payments to Trez Capital (2016) Corporation by Administrative Agent shall be
made by Federal Reserve wire transfer, as follows:

 

RBC Royal Bank 1025 West Georgia Street Vancouver, BC V6E 3N9 Bank   # 003  
Transit# 00010   Account Number 4023909 SWIFT ROYCCAT2   Correspondent Bank: JP
Morgan Chase ABA #: 021000021

 

ARTICLE XIII

AMENDMENTS AND WAIVERS

 

13.1       Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Administrative Agent) may be amended, (iii) the
performance or observance by the Borrower or any Guarantor of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Administrative Agent) may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Administrative Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of Borrower and/or Guarantor which is
party thereto. Notwithstanding the previous sentence, the Administrative Agent,
shall be authorized on behalf of all the Lenders, without the necessity of any
notice to, or further consent from, any Lender, to waive the imposition of the
late fees provided in the Note, up to a maximum of 3 times per calendar year.

 

13.2       Unanimous Consent. Notwithstanding the foregoing, no amendment,
waiver or consent shall, unless in writing, and signed by all of the Lenders (or
the Administrative Agent at the written direction of the Lenders), do any of the
following:

 

(i)          increase the Commitments of the Lenders (excluding any increase as
a result of an assignment of Commitments permitted under Article XIV or subject
the Lenders to any additional obligations;

 

(ii)          reduce the principal of, or interest rates that have accrued or
that will be charged on the outstanding principal amount of, the Loan;

 

(iii)        reduce the amount of any fees payable to the Lenders hereunder;

 

 57 

 

 

(iv)         postpone any date fixed for any payment of principal of, or
interest on, the Loan (including, without limitation, the Maturity Date) or for
the payment of fees or any other obligations of Borrower or Guarantor;

 

(v)          change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Article XIV);

 

(vi)         amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;

 

(vii)        modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

(viii)       release any Guarantor from its obligations under the Guaranty;

 

(ix)         waive a Default under Section 9.2; or

 

(x)          release or dispose of any Collateral unless released or disposed of
as permitted by, and in accordance with, Section 12.7.

 

13.3       Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement, any of the other
Loan Documents or Other Related Documents. No waiver shall extend to or affect
any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Default occurring hereunder shall continue to exist
until such time as such Default is waived in writing in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

ARTICLE XIV

SUCCESSORS AND ASSIGNS

 

14.1       Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement without the prior written consent of all the
Lenders (and any such assignment or transfer to which all of the Lenders have
not consented shall be void).

 

 58 

 

 

14.2       Participations. Any Lender may at any time grant to an affiliate of
such Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender, or (iii) reduce the rate at which interest is payable thereon.
An assignment or other transfer which is not permitted by subsection (c) below
shall be given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b).

 

14.3       Assignments. Any Lender may with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) at any
time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, any partial assignment shall be in an amount at least equal
to One Million and No/100ths Dollars ($1,000,000.00) and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds a Note having an outstanding principal balance, of
at least One Million and No/100ths Dollars ($1,000,000.00), and (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment as set forth in such Assignment and Assumption
Agreement, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangement so the new Notes are issued to the
Assignee and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of Five Thousand
and No/l00ths Dollars ($5,000.00). Anything in this Section to the contrary
notwithstanding, no Lender may assign or participate any interest in any Loan
held by it hereunder to the Borrower, or any of its respective Affiliates or
subsidiaries.

 

 59 

 

 

14.4       Tax Withholding. At least five (5) Business Days prior to the first
day on which interest or fees are payable hereunder for the account of any
Lender, each Lender that is not incorporated under the laws of the United States
of America, or a state thereof, shall furnish the Administrative Agent and
Borrower with a properly completed executed copy of either Internal Revenue
Service Form W-8ECI or Internal Revenue Service Form W-8BEN and either Internal
Revenue Service Form W-8 or Internal Revenue Service Form W-9 and any additional
form (or such other form) as is necessary to claim complete exemption from
United States withholding taxes on all payments hereunder. At all times each
Lender shall own or beneficially own a Note, such Lender shall (i) promptly
provide to the Administrative Agent and Borrower a new Internal Revenue Service
Form W-8ECI or Internal Revenue Service Form W-8BEN and Internal Revenue Service
Form W-8 or Internal Revenue Service Form W-9 and any additional form (or such
other form) (or any successor form or forms) upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such Lender, and (ii) comply at all times with all applicable
United States laws and regulations, including all provisions of any applicable
tax treaty, with regard to any withholding tax exemption claimed with respect to
any payments on the Loan. If any Lender cannot deliver such form, then Borrower
may withhold from payments due under the Loan Documents such amounts as Borrower
is able to determine from accurate information provided by such Lender are
required by the Internal Revenue Code.

 

14.5       Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.
To facilitate any such pledge or assignment, Administrative Agent shall, at the
request of such Lender, enter into a letter agreement with the Federal Reserve
Bank in, or substantially in, the form of the exhibit to Appendix C to the
Federal Reserve Bank of New York Operating Circular No 10, as amended from time
to time. No such pledge or assignment shall release the assigning Lender from
its obligations hereunder.

 

14.6       Information to Assignee Etc. A Lender may furnish any information
concerning the Borrower, any subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants). In connection with such
negotiation, execution and delivery, Borrower authorizes Administrative Agent
and Lenders to communicate all information and documentation related to the Loan
(whether to Borrower or to any Participant, Assignee, legal counsel, appraiser
or other necessary party) directly by e-mail, fax, or other electronic means
used to transmit information.

 

 60 

 

 

IN WITNESS WHEREOF, Borrower and Lenders have executed this Agreement as of the
date appearing on the first page of this Agreement.

 

  BORROWER       FREMONT HILLS DEVELOPMENT CORPORATION, a California corporation
        By: /s/ Jae Ryu   Name: Jae Ryu   Its: Chief Financial Officer        
ADMINISTRATIVE AGENT       PARKVIEW FINANCIAL FUND 2015, LP, a Delaware limited
partnership

 

  By: Parkview Financial Fund GP, Inc. a California corporation             By:
              Name:       Its:  

 

  LENDER       PARKVIEW FINANCIAL FUND 2015, LP, a Delaware limited partnership

 

  By: Parkview Financial Fund GP, Inc. a California corporation             By:
               Name:       Its:  

 

  TREZ CAPITAL (2016) CORPORATION, a British Columbia corporation         By:
                    Name:     Its:  

 

 61 

 

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

"New Parcel 1" of Lot Line Adjustment 06-02 and 06-03, as disclosed by
Certificate of Compliance recorded January 3, 2006, Series 2006-284 and
2006-285, Alameda County Records and Corrected by Certificate recorded July 6,
2006, Series 2006-257431 and 2006-257432, Alameda County Records, which consist
of the following Parcels:

 

PARCEL ONE:

 

A portion of Lot 13, Map of Plots Nos. 1 to 52, and Blocks A, B, C, D, and E of
land belonging to a LA Society Francaise De Epaargnes et de Prevoyance Mutelle
in Washington Township, Alameda County, filed May 23, 1881, in Map Book 6, Page
22, Alameda County Records, described as follows:

 

Beginning at a point on the center line of Durham Road, (formerly Osgood Avenue)
or County Road No. 2548, said point of being the most Southerly comer of that
certain piece or parcel of land conveyed by Sarah P. Osgood, et al to Felisberto
A. Leal by Deed dated February 3, 1908 and recorded in Book 1454 of Deeds at
Page 76, Alameda County Records; thence South 42° 15' East, along said center
line of County Road No. 2548, 242.62 feet; thence North 71° 6' East 1603.64
feet; thence North 64° 50' West 397.66 feet; thence North 58° 51' West 253.51
feet to the Southeastern boundary line of said land conveyed to Leal; thence
South 61° 45' West, along said last mentioned line, 1275.81 feet to the point of
beginning.

 

EXCPETING THEREFROM that portion thereof lying Westerly of the Eastern line of
the Parcel of land described in the Deed from Fremont Syndicate, Inc., to State
of California, recorded October 17, 1966, on Reel 1857, or Image 969, Series No.
AY-119163, Alameda County Records.

 

PARCEL TWO:

 

Beginning at a point in the center line of Durham Road, formerly Osgood Avenue,
or County Road No. 2548, distant thereon South 42° 15' East 242.62 feet; from
the most Southern Corner of that certain piece or Parcel of Land conveyed by
Sarah P. Osgood et al, to Felisberto A. Leal by Deed dated February 3, 1908 and
recorded in Book 1454 of Deeds at Page 76, Alameda County Records; thence South
42° 15' East along said line of Durham Road, 195.46 feet to the most Western
comer of that certain piece or Parcel of Land conveyed by Sarah P. Osgood, et
al, to Sophie Wertheimer by Deed dated August 29, 1908 and recorded September
21, 1908, in Book 1480 of Deed at Page 377, Alameda County Records; thence North
71-1/2° East 1711.61 feet; thence North 64° 50' West 257.82 feet; thence South
71° 06' West 1603.64 feet to the point of beginning.

 

EXCEPTING THEREFROM that portion lying Westerly from the Eastern line of the
Parcel of Land described in the Deed to State of California, recorded September
15, 1966, Reel 1841 or Image 257, AY-108214, Alameda County Records.

 

PARCEL THREE:

 

Beginning at a point in the center line of Osgood Avenue at the most Southern
comer of that certain 6.83 acre tract conveyed by Frank G. Rodrigues to Manuel
G. Rodriguez, by Deed dated February 10, 1910, recorded in Book 1718 of Deeds,
Page 120, Alameda County Records; thence South 42° 15' East along said center
line of Osgood Avenue 278 feet, to the Northwestern boundary line of land now or
formerly belonging to O.N. Hirsch; thence North 71° 30' East along said line of
said Hirsch 1892.11 feet; thence North 64 1/4° West 360 feet, to the
Southeastern boundary line of said 6.83 acre tract; thence South 71° 30' West
along said Southeastern boundary line of said 6.83 acre tract 1715 feet, 9
inches, to the point of beginning.

 

Exhibit A – Page 1

 

 

EXCEPTING THEREFROM that portion lying Westerly from the Eastern line of the
Parcel of Land described in the Deed to State of California, recorded October
15, 1966, Reel 1841 OR Image 257, AY-108244, Alameda County Records.

 

PARCEL FOUR:

 

Portion of Survey No. 11 of the lands of the Ex-Mission San Jose, described as
follows:

 

Beginning at a point in the center line of County Road, known as Osgood Avenue,
at the Eastern comer of Lands, now or formerly of Joe Silva Brown; and running
thence along the center line of said Osgood Avenue, South 42 ½° East, 906.15
feet; thence North 61 1/2° East, 1790.20 feet to an iron pipe driven in the
Ground; thence along the line of lands, now or formerly of Faria, North 45 ½°
West, 589.12 feet to the lands formerly of F.S. Osgood and S.P. Osgood and more
recently of Sophia Wertheimer; and thence along the latter mentioned lands,
South 71 1/2° West, 1892.26 feet to the point of beginning.

 

EXCEPTING THEREFROM all those portions of the Final Order of Condemnation, in
favor of the State of California, a certified copy of which recorded August 6,
1969, Reel 2454, Image 716, Series No. 69-88430, Alameda County Records.

 

ALSO EXCEPTING THEREFROM Parcels A and B, as described in the Final Order of
Condemnation, in favor of the City of Fremont, a certified copy of which
recorded September 23, 1988, Series No. 88-242259, Official Records.

 

ALSO EXCEPTING THEREFROM that portion described in the Deed recorded January 31,
1995, Series No. 95-020084, Official Records of Alameda County.

 

Further excepting therefrom that exception to Parcel 4A portion described as
Exception 1, as said Parcel is described in that Final Order of Condemnation in
favor of The State of California recorded August 6, 1969, on Reel 2454, Image
716 through 731, Series No. 69-88430, Alameda County Records, described as
follows:

 

Beginning for reference at the Southeasterly terminus of the course "South 83°
00' 00" East, 277.88 feet" of Parcel 4A referenced above; thence South 06° 50'
00" West, 60.00 feet to the true point of commencement; thence North 83° 10' 00"
West, 388.32 feet; thence South 23° 45' 00" East, 145.97 feet; thence South 26°
57' 12" East, 166.76 feet; thence North 73° 13' 37" East, 160.52 feet; thence
North 76° 09' 28" East, 173.08 feet; thence North 06° 08' 26" West, 86.79 feet;
thence along a tangent curve to the left with a radius of 70.00 feet, through a
central angle of 77° 01' 34", an arc length of 77° 01' 34", an arc length of
94.10 feet to the true point of commencement.

 

APN: 513-0701-014-10

 

Exhibit A – Page 2

 